exhibit 10.1

EXECUTION VERSION

PUBLISHED DEAL CUSIP NO. 17180NAR6

═══════════════════════════════════════

$1,400,000,000

364-DAY TERM LOAN CREDIT AGREEMENT

Dated as of April 1, 2020

Among

CIGNA CORPORATION,

THE GUARANTORS FROM TIME TO TIME PARTIES HERETO,

THE BANKS NAMED HEREIN

and

BANK OF AMERICA, N.A.,
as Administrative Agent

═══════════════════════════════════════

BOFA SECURITIES, INC.,
as Lead Arranger and Lead Bookrunner

and

CITIBANK, N.A.,

JPMORGAN CHASE BANK, N.A.,

U.S. BANK NATIONAL ASSOCIATION, and

MORGAN STANLEY MUFG LOAN PARTNERS, LLC,
as Syndication Agents

 

 

 

TABLE OF CONTENTS

  Page     ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1 SECTION 1.01. Certain
Defined Terms 1 SECTION 1.02. Computation of Time Periods 19 SECTION 1.03.
Accounting Terms; Terms Generally 19 SECTION 1.04. Interest Rates 20 SECTION
1.05. Divisions 20       ARTICLE II [RESERVED] 20     ARTICLE III LOANS 20
SECTION 3.01. The Term Loans 20 SECTION 3.02. Making the Term Loans 21 SECTION
3.03. Notes 22 SECTION 3.04. Termination of the Commitments 22 SECTION 3.05.
Repayment of Loans and Evidence of Indebtedness 22 SECTION 3.06. Interest on
Term Loans 23 SECTION 3.07. Interest Rate Determination 24 SECTION 3.08.
Optional Conversion of Term Loans 26 SECTION 3.09. Optional and Mandatory
Prepayments of Term Loans 27 SECTION 3.10. Use of Proceeds 27 SECTION 3.11.
Defaulting Banks 27       ARTICLE IV FEES; CERTAIN COMMON PROVISIONS 28 SECTION
4.01. Fees 28 SECTION 4.02. Increased Costs 28 SECTION 4.03. Illegality 30
SECTION 4.04. Payments and Computations 30 SECTION 4.05. Taxes 31 SECTION 4.06.
Replacement of Banks 35       ARTICLE V CLOSING DATE CONDITIONS PRECEDENT 36
SECTION 5.01. Closing Date 36       ARTICLE VI REPRESENTATIONS AND WARRANTIES 37
SECTION 6.01. Representations and Warranties of the Company 37       ARTICLE VII
COVENANTS OF THE COMPANY 39 SECTION 7.01. Affirmative Covenants 39 SECTION 7.02.
Negative Covenants 42 SECTION 7.03. Guaranties 43       ARTICLE VIII EVENTS OF
DEFAULT 44 SECTION 8.01. Events of Default 44

i 

 

 

      ARTICLE IX THE ADMINISTRATIVE AGENT 46 SECTION 9.01. Appointment and
Authority 46 SECTION 9.02. Rights as a Bank 46 SECTION 9.03. Exculpatory
Provisions 46 SECTION 9.04. Reliance by Administrative Agent 47 SECTION 9.05.
Indemnification 48 SECTION 9.06. Guaranty Matters 48 SECTION 9.07. Resignation
of Administrative Agent 48 SECTION 9.08. Non-Reliance on Administrative Agent
and Other Banks 49 SECTION 9.09. No Other Duties, etc. 50 SECTION 9.10.
Delegation of Duties 50 SECTION 9.11. Certain ERISA Matters 50       ARTICLE X
MISCELLANEOUS 51 SECTION 10.01. Amendments, Etc. 51 SECTION 10.02. Notices, Etc.
52 SECTION 10.03. No Waiver; Remedies 54 SECTION 10.04. Costs, Expenses and
Indemnification 54 SECTION 10.05. Binding Effect 56 SECTION 10.06. Assignments
and Participations 56 SECTION 10.07. Governing Law; Submission to Jurisdiction
60 SECTION 10.08. Severability 61 SECTION 10.09. Execution in Counterparts 61
SECTION 10.10. Survival 61 SECTION 10.11. Sharing of Set-Offs, Etc. 61 SECTION
10.12. Waiver of Jury Trial 62 SECTION 10.13. Confidentiality 62 SECTION 10.14.
USA PATRIOT Act 63 SECTION 10.15. No Advisory or Fiduciary Relationship 63
SECTION 10.16. Acknowledgement and Consent to Bail-In of Affected Financial
Institutions 64 SECTION 10.17. Electronic Execution of Assignments and Certain
Other Documents 64       ARTICLE XI GUARANTEES 65 SECTION 11.01. The Guarantees
65 SECTION 11.02. Guarantee Unconditional 65 SECTION 11.03. Discharge Only upon
Payment in Full; Reinstatement in Certain Circumstances 66 SECTION 11.04.
Subrogation 66 SECTION 11.05. Waivers 66 SECTION 11.06. Limit on Liability 67
SECTION 11.07. Stay of Acceleration 67 SECTION 11.08. Benefit to Guarantors 67
SECTION 11.09. Guarantor Covenants 67

ii 

 

 

SCHEDULE 1 - COMMITMENTS SCHEDULE 2 - PRICING SCHEDULE

EXHIBITS

 

EXHIBIT A - Form of Notice of Borrowing EXHIBIT B - Form of Note EXHIBIT C -
[Reserved] EXHIBIT D - Form of Assignment and Assumption EXHIBIT E - Form of
Additional Guarantor Supplement EXHIBIT F-1 - Form of United States Tax
Compliance Certificate (For Foreign Banks That Are Not Partnerships For United
States Federal Income Tax Purposes) EXHIBIT F-2 - Form of United States Tax
Compliance Certificate (For Foreign Participants That Are Not Partnerships For
United States Federal Income Tax Purposes) EXHIBIT F-3 - Form of United States
Tax Compliance Certificate (For Foreign Participants That Are Partnerships For
United States Federal Income Tax Purposes) EXHIBIT F-4 - Form of United States
Tax Compliance Certificate (For Foreign Banks That Are Partnerships For United
States Federal Income Tax Purposes)

 

 

iii 

 

364-DAY TERM LOAN CREDIT AGREEMENT (this “Agreement”) dated as of April 1, 2020
among CIGNA CORPORATION, a Delaware corporation (together with its successors
and assigns, the “Company”), the direct and indirect Subsidiaries of the Company
from time to time party to this Agreement, as Guarantors, the financial
institutions (together with their respective successors and assigns, each a
“Bank” and, collectively, the “Banks”) listed under the heading “Banks” on the
signature pages hereof, and BANK OF AMERICA, N.A. (“Bank of America”), as
administrative agent (in such capacity, together with its successors in such
capacity, the “Administrative Agent”) as herein provided.

WHEREAS, the Company has requested that the Banks extend credit in the form of
Term Loans to the Company on the Closing Date in an aggregate principal amount
of $1,400,000,000.

WHEREAS, the proceeds of the Term Loans will be used by the Company for general
corporate purposes.

WHEREAS, the Banks are willing to make available to the Company the Term Loans
upon the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

Certain Defined Terms. As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition by the
Company or any of its Subsidiaries of all or substantially all of the assets of
a Person, or of any business or division of a Person, (b) the acquisition by the
Company or any of its Subsidiaries of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person (other than
a Person that is a Subsidiary), or otherwise causing any Person to become a
Subsidiary of the Company, or (c) a merger or consolidation or any other
combination by the Company or any of its Subsidiaries with another Person (other
than a Person that is a Subsidiary) provided that the Company (or a Person that
succeeds to the Company pursuant to Section ‎7.02(b) in connection with such
transaction or series of related transactions) or a Subsidiary of the Company
(or a Person that becomes a Subsidiary of the Company as a result of such
transaction) is the surviving entity; provided that any Person that is a
Subsidiary at the time of execution of the definitive agreement related to any
such transaction or series of related transactions (or, in the case of a tender
offer or similar transaction, at the time of filing of the definitive offer
document) shall constitute a Subsidiary for purposes of this definition even if
in connection with such transaction or series of related transactions, such
Person becomes a direct or indirect holding company of the Company. 



 

“Acquisition Debt” means any Debt of the Company or any of its Subsidiaries that
has been issued for the purpose of financing, in whole or in part, a Material
Acquisition and any related transactions or series of related transactions
(including for the purpose of refinancing or replacing all or a portion of any
pre-existing Debt of the Company, any of its Subsidiaries or the person(s) or
assets to be acquired); provided that (a) the release of the proceeds thereof to
the Company and its Subsidiaries is contingent upon the consummation of such
Material Acquisition and, pending such release, such proceeds are held in escrow
(and, if the definitive agreement (or, in the case of a tender offer or similar
transaction, the definitive offer document) for such acquisition is terminated
prior to the consummation of such Material Acquisition or if such Material
Acquisition is otherwise not consummated by the date specified in the definitive
documentation relating to such Debt, such proceeds shall be promptly applied to
satisfy and discharge all obligations of the Company and its Subsidiaries in
respect of such Debt) or (b) such Debt contains a “special mandatory redemption”
provision (or other similar provision) or otherwise permits such Debt to be
redeemed or prepaid if such Material Acquisition is not consummated by the date
specified in the definitive documentation relating to such Debt (and if the
definitive agreement (or, in the case of a tender offer or similar transaction,
the definitive offer document) for such Material Acquisition is terminated in
accordance with its terms prior to the consummation of such Material Acquisition
or such Material Acquisition is otherwise not consummated by the date specified
in the definitive documentation relating to such Debt, such Debt is so redeemed
or prepaid within 90 days of such termination or such specified date, as the
case may be).

“Administrative Agent” has the meaning set forth in the introduction hereto.

“Administrative Agent’s Account” means the account of the Administrative Agent
maintained at Bank of America, N.A., Account Name: Wire Clearing Acct for Syn
Loans - LIQ, Account No. 1366072250600, ABA No. 026009593, Reference: Cigna
Corporation, or such other account as may from time to time be designated by the
Administrative Agent to the Company and the Banks in writing.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person.

“Agent Parties” has the meaning set forth in Section ‎10.02(c).

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or any of its Affiliates from time to
time concerning or relating to money laundering, bribery or corruption.

“Applicable Lending Office” means, with respect to any Bank, such Bank’s
Domestic Lending Office in the case of any Base Rate Loan and such Bank’s
Eurodollar Lending Office in the case of any Eurodollar Rate Loan.

2

 

“Applicable Margin” means, (a) with respect to any Eurodollar Rate Loan, for any
Rating Level Period, the rate per annum set forth in Schedule 2 opposite the
reference to such Rating Level Period under the heading “Applicable Margin for
Eurodollar Rate Loans” and (b) with respect to any Base Rate Loan, for any
Rating Level Period, the rate per annum set forth in Schedule 2 opposite the
reference to such Rating Level Period under the heading “Applicable Margin for
Base Rate Loans”. Each change in the Applicable Margin resulting from a Rating
Level Change shall be effective on the date of such Rating Level Change.

“Applicable Percentage” means, with respect to any Bank (i) prior to the funding
of the Term Loans on the Closing Date, the ratio, expressed as a percentage, of
(a) the aggregate amount of such Bank’s Commitment at such time to (b) the Total
Commitments at such time and (ii) at or after the funding of the Term Loans on
the Closing Date, the ratio, expressed as a percentage, of (a) the aggregate
amount of such Bank’s Term Loans outstanding at such time to (b) the aggregate
amount of the Term Loans outstanding at such time.

“Approved Fund” means any Fund that is (or will be) administered or managed by
(a) a Bank, (b) an Affiliate of a Bank or (c) an entity or an Affiliate of an
entity that administers or manages a Bank.

“Arranger” means BofA Securities, Inc., in its capacity as the lead arranger
under this Agreement.

“Assignment and Assumption” means an assignment and assumption entered into by a
Bank and an assignee (with the consent of any party whose consent is required by
Section ‎10.06), and accepted by the Administrative Agent, substantially in the
form of Exhibit D or any other form approved by the Administrative Agent.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bank” and “Banks” have the meanings set forth in the introduction hereto and
shall include each Additional Bank, if any.

“Bank Insolvency Event” means that (a) a Bank or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (b) such Bank or its Parent
Company is the subject of a Bail-In Action or a

3

 

bankruptcy, insolvency, reorganization, liquidation or similar proceeding, or a
receiver, trustee, conservator, intervenor or sequestrator or the like has been
appointed for such Bank or its Parent Company, or such Bank or its Parent
Company has taken any action in furtherance of or indicating its consent to or
acquiescence in any such proceeding or appointment; provided that a Bank
Insolvency Event shall not have occurred solely by virtue of the ownership or
acquisition of any equity interest in such Bank or its Parent Company by a
governmental authority so long as such ownership interest does not result in or
provide such Bank with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Bank (or such governmental authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such Bank.

“Bank of America” has the meaning set forth in the introduction hereto.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by the Administrative Agent
as its “prime rate” and (c) the Eurodollar Rate plus 1.00%; provided that if the
Base Rate determined in accordance with the foregoing provisions shall be less
than zero, such rate shall be deemed zero for purposes of this Agreement. The
“prime rate”, as determined by Bank of America, is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change. If the Base Rate is being used as an alternate rate
of interest pursuant to Section 3.07 hereof, then the Base Rate shall be the
greater of clauses (a) and (b) above and shall be determined without reference
to clause (c) above.

“Base Rate Loan” means a Term Loan that bears interest as provided in
Section ‎3.06(a).

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Internal Revenue Code or (c) any Person whose assets include
(for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of
ERISA or Section 4975 of the Internal Revenue Code) the assets of any such
“employee benefit plan” or “plan”.

“Bookrunner” means BofA Securities, Inc. in its capacity as the lead bookrunner.

“Borrowing” means a borrowing consisting of Term Loans of the same Type and, in
the case of Eurodollar Rate Loans, having the same Interest Period made by each
of the Banks pursuant to Section ‎3.01(a).

4

 

“Business Day” means a day of the year on which commercial banks are not
required or authorized by law to close in New York City and, if the applicable
Business Day relates to any Eurodollar Rate Loan, on which dealings in Dollars
between banks may be carried out in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
financing leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP and subject to Section 1.03.

“Capital Markets Debt” means any Debt consisting of bonds, debentures, notes or
other similar debt securities issued in (a) a public offering registered under
the Securities Act of 1933 or (b) a private placement to institutional investors
that is resold in accordance with Rule 144A or Regulation S of the Securities
Act of 1933, whether or not it includes registration rights entitling the
holders of such debt securities to registration thereof with the Securities and
Exchange Commission. The term “Capital Markets Indebtedness” shall not, for the
avoidance of doubt, be construed to include any Debt issued to institutional
investors in a direct placement of such Debt that is not resold by an
intermediary (it being understood that, without limiting the foregoing, a
financing that is distributed to not more than ten Persons (provided that
multiple managed accounts and affiliates of any such Persons shall be treated as
one Person for the purposes of this definition) shall be deemed not to be so
underwritten or resold), or any Debt under the Existing Five Year Revolving
Credit Agreement, the Existing 364-Day Revolving Credit Agreement and any
commercial bank facility or similar Debt, Capitalized Lease Obligation or
recourse transfer of any financial asset or any other type of Debt incurred in a
manner not customarily viewed as a “securities offering.”

“Change in Control” means any of the following events:

(a)        direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Company and its subsidiaries taken as a whole to any “person” (as that term is
used in Section 13(d)(3) of the Exchange Act) other than to the Company or one
of its Subsidiaries; or

(b)        the consummation of any transaction (including, without limitation,
any merger or consolidation) the result of which is that any “person” (as that
term is used in Section 13(d)(3) of the Exchange Act) other than the Company or
one of its Subsidiaries becomes the beneficial owner, directly or indirectly, of
more than 30% of the then outstanding number of shares of the Company’s voting
stock; provided, however, that a transaction will not be deemed to involve a
Change in Control if (i) the Company becomes a wholly-owned subsidiary of a
holding company and (ii)(A) the holders of the voting stock of such holding
company immediately following that transaction are substantially the same as the
holders of the Company’s voting stock immediately prior to that transaction or
(B) immediately following that transaction no Person is the beneficial owner,
directly or indirectly, of more than 30% of the voting stock of such holding

5

 

company. For purposes of this definition, “voting stock” means capital stock of
any class or kind the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of the Company, even if the right to vote has been
suspended by the happening of such a contingency.

“Change in Law” has the meaning set forth in Section 4.02(a).

“Closing Date” means the date on which the conditions precedent in Section 5.01
are satisfied or waived in accordance with Section ‎10.01.

“Commitment” means, at any time, for any Bank, the amount set forth opposite the
name of such Bank on Schedule 1 (or if such Bank has entered into an Assignment
and Assumption, the amount set forth for such Bank in the Register).

“Communications” has the meaning set forth in Section ‎10.02(b).

“Company” has the meaning set forth in the introduction hereto.

“Company Materials” has the meaning set forth in Section 7.01.

“Confidential Information” means information furnished to the Administrative
Agent or any Bank by or on behalf of the Company or any Subsidiary of the
Company relating to the Company or any of its Subsidiaries or their respective
businesses, other than any such information that is available to the
Administrative Agent or any Bank on a nonconfidential basis prior to such
disclosure by the Company or any Subsidiary.

“Consolidated Subsidiary” means, at any time, any Subsidiary of the Company or
other entity the accounts of which would, in accordance with GAAP, be
consolidated with those of the Company in its consolidated financial statements
if such statements were prepared as of such date.

“Continue” and “Continuation” refers to the continuation of Eurodollar Rate
Loans from one Interest Period to the next as Eurodollar Rate Loans.

“Convert,” “Conversion” and “Converted” each refers to a conversion of Term
Loans of one Type into Term Loans of the other Type pursuant to Section ‎3.07 or
‎3.08.

“Debt” of any Person means (a) indebtedness of such Person for borrowed money,
(b) obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments, (c) obligations of such Person to pay the deferred purchase
price of property or services, (d) Capital Lease Obligations, (e) Debt of others
secured by a Lien on the property of such Person, whether or not the respective
Debt so secured has been assumed by such Person (but excluding, in the case of
this clause (e), involuntary Liens on the property of such Person that are being
contested in good faith and by appropriate proceedings and for which adequate
reserves with respect thereto are maintained on the books of such Person), and
(f) obligations of such Person under direct or indirect guaranties in respect
of, and obligations (contingent or otherwise) to purchase or otherwise acquire,
or otherwise to assure a creditor against loss in

6

 

respect of, indebtedness or obligations of others of the kinds referred to in
clauses (a) through (e) above (but excluding, in the case of this clause (f),
involuntary obligations of such Person that are being contested in good faith
and by appropriate proceedings and for which adequate reserves with respect
thereto are maintained on the books of such Person in accordance with GAAP);
provided that the term “Debt” shall exclude Non-Recourse Debt.

“Default” means an Event of Default or an event that, with notice or lapse of
time or both, would become an Event of Default.

“Default Interest” has the meaning set forth in Section ‎3.06(c)

“Defaulting Bank” means at any time, subject to Section ‎3.11 (a) any Bank that
has failed on the Closing Date to comply with its obligations under this
Agreement to make a Term Loan or make any other payment due hereunder (each, a
“funding obligation”), unless such Bank has notified the Administrative Agent
and the Company in writing that such failure is the result of such Bank’s good
faith determination that one or more conditions precedent to funding has not
been satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing), (b) any Bank
that has notified the Administrative Agent or the Company in writing, or has
stated publicly, that it does not intend to comply with its funding obligations
hereunder, unless such writing or statement states that such position is based
on such Bank’s good faith determination that one or more conditions precedent to
funding cannot be satisfied (which conditions precedent, together with the
applicable default, if any, will be specifically identified in such writing or
public statement), (c) any Bank that has defaulted on its funding obligations
under other loan agreements or credit agreements or other similar financing
agreements generally, (d) any Bank that has, for three or more Business Days
after written request of the Administrative Agent or the Company, failed to
confirm in writing to the Administrative Agent and the Company that it will
comply with its prospective funding obligations hereunder (provided that such
Bank will cease to be a Defaulting Bank pursuant to this clause (d) upon the
Administrative Agent’s and the Company’s receipt of such written confirmation),
(e) any Bank with respect to which, or with respect to whose Parent Company, a
Bank Insolvency Event has occurred and is continuing or (f) any Bank that has
become the subject of a Bail-In Action. Any determination by the Administrative
Agent that a Bank is a Defaulting Bank under any of clauses (a) through (f)
above will be conclusive and binding absent manifest error, and such Bank will
be deemed to be a Defaulting Bank (subject to Section ‎3.11) upon notification
of such determination by the Administrative Agent to the Company and the Banks.

“Disclosed Litigation” means the legal actions or proceedings disclosed in the
report of the Company on form 10-K, 10-Q or 8-K most recently filed with the
Securities and Exchange Commission prior to the date hereof.

“Dollars” and the sign “$” mean lawful money in the United States of America.

“Domestic Lending Office” means, with respect to any Bank, the office of such
Bank specified as its “Domestic Lending Office” in its Administrative
Questionnaire, or such other office of such Bank as such Bank may from time to
time specify to the Company and the Administrative Agent.

7

 

“Domestic Subsidiary” means a Subsidiary of the Company that is not a Foreign
Subsidiary or FSHCO.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Bank” means (a) a commercial bank organized under the laws of the
United States, or any State thereof, and having total assets in excess of
$5,000,000,000; (b) a commercial bank organized under the laws of any other
country that is a member of the Organization for Economic Cooperation and
Development or has concluded special lending arrangements with the International
Monetary Fund associated with its General Arrangements to Borrow or of the
Cayman Islands, or a political subdivision of any such country, and having total
assets in excess of $5,000,000,000 so long as such bank is acting through a
branch or agency located in the United States or in the country in which it is
organized or another country that is described in this clause (b), (c) each
Person that is a Bank under this Agreement on the date hereof and (d) an
Approved Fund; provided that none of the Company nor any Guarantor nor any of
their respective Affiliates may be an Eligible Bank.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Lending Office” means, with respect to any Bank, the office of such
Bank specified as its “Eurodollar Lending Office” in its Administrative
Questionnaire (or, if no such office is specified, its Domestic Lending Office),
or such other office of such Bank as such Bank may from time to time specify to
the Company and the Administrative Agent.

“Eurodollar Rate” means:

(a)       for any Interest Period with respect to a Eurodollar Rate Loan, the
rate per annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for U.S. Dollars for a period equal in length to such Interest
Period as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations

8

 

as may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period;

(b)       for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two London Banking Days prior to such date for U.S. Dollar deposits
with a term of one month commencing that day; and

(c)       if the Eurodollar Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.

“Eurodollar Rate Loan” means a Term Loan that bears interest as provided in
Section ‎3.06(b).

“Event of Default” has the meaning specified in Section ‎8.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a payment by a Loan Party under the Loan Documents or required to be withheld or
deducted from a payment by a Loan Party under the Loan Documents: (i) in the
case of each Bank and the Administrative Agent, Taxes imposed on its income
(however denominated), and franchise Taxes and branch profits Taxes imposed on
it, by the jurisdiction under the laws of which such Bank or the Administrative
Agent (as the case may be) is organized or where its principal office is located
or, in each case, any political subdivision thereof and, in the case of each
Bank, Taxes imposed on its income (however denominated), and franchise Taxes and
branch profits Taxes imposed on it, by the jurisdiction of such Bank’s
Applicable Lending Office or any political subdivision thereof or, in the case
of each Bank and the Administrative Agent, Taxes that are imposed as a result of
a present or former connection between such Bank or the Administrative Agent,
and the jurisdiction of the governmental authority imposing such Tax or any
political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from the Administrative Agent or such Bank having
executed, delivered or performed its obligations or received a payment under
this Agreement) (such Taxes arising from a present or former connection, “Other
Connection Taxes”), (ii) United States withholding Tax imposed on amounts
payable to or for the account of each Bank or Administrative Agent, pursuant to
a law in effect on the date on which (I) such Bank or Administrative Agent
becomes party to this Agreement (other than pursuant to an assignment request by
the Company under Section 4.06) or (II) such Bank changes its Applicable Lending
Office, except in each case to the extent that, pursuant to Section 4.05,
amounts with respect to such Taxes were payable either to such Bank’s assignor
immediately before such Bank became party to this Agreement, or to such Bank
immediately before it changed its Applicable Lending Office, (iii) Taxes
attributable to a Bank’s failure to comply with Section 4.05(e) and (iv) any
United States withholding Tax imposed as a result of FATCA.

9

 

“Existing 364-Day Revolving Credit Agreement” means that certain 364-Day
Revolving Credit Agreement dated as of October 17, 2019 among the Company, as
borrower, the guarantors from time to time party thereto, the banks from time to
time party thereto and JPMorgan Chase Bank, N.A., as administrative agent.

“Existing Five Year Revolving Credit Agreement” means that certain Revolving
Credit and Letter of Credit Agreement dated as of April 6, 2018 among the
Company, as borrower, the lenders party thereto, the guarantors, if any, from
time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent.

“Exposure” means, at any time, for any Bank, the sum of (a) the unused amount of
such Bank’s Commitment plus (b) the aggregate outstanding principal amount of
all Term Loans by such Bank.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Internal Revenue Code and any fiscal or
regulatory legislation, regulation or rule adopted pursuant to such
intergovernmental agreements.

“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

“Foreign Subsidiary” means (a) each Subsidiary which is organized under the laws
of a jurisdiction other than the United States of America or any state thereof
or the District of Columbia and (b) each Subsidiary of a “controlled foreign
corporation” within the meaning of section 957(a) of the Internal Revenue Code.

“FSHCO” shall mean any Subsidiary that owns no material assets other than equity
interests (including rights to purchase or otherwise acquire, warrants, options,
participations or other equivalents of or interests in (however designated)
equity or ownership, and including preferred stock) in (a) one or more Foreign
Subsidiaries that are “controlled foreign corporations” within the meaning of
section 957(a) of the Internal Revenue Code or (b) other FSHCOs.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities

“GAAP” means, subject to Section ‎1.03, generally accepted accounting principles
in the United States set forth in the opinions and pronouncements of the
Accounting Principles

10

 

Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Guarantor” and “Guarantors” has the meaning set forth in Section 7.03(a).

“Guaranty” and “Guaranties” has the meaning set forth in Section 7.03(a).

“Hybrid Securities” means, at any time, trust preferred securities, deferrable
interest subordinated debt securities, mandatory convertible debt or other
hybrid securities issued by the Company or any Subsidiary that is accorded at
least some equity treatment by S&P at the time of issuance thereof.

“Hybrid Securities Amount” means, with respect to any Hybrid Securities, the
principal amount (which principal amount may be a portion of the aggregate
principal amount) of such Hybrid Securities that is accorded equity treatment by
S&P at the time of issuance thereof.

“Impacted Loans” has the meaning set forth in Section 3.07(e).

“Indemnified Party” has the meaning set forth in Section ‎10.04(b).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Index Debt” means long-term senior, unsecured, non-credit-enhanced indebtedness
of the Company for borrowed money.

“Interest Period” means, for each Eurodollar Rate Loan comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate Loan
or the date of the Conversion of any Base Rate Loan into such Eurodollar Rate
Loan and ending on the last day of the period selected by the Company pursuant
to the provisions below and thereafter each subsequent period commencing on the
last day of the immediately preceding Interest Period and ending on the last day
of the period selected by the Company pursuant to the provisions below. The
duration of each such Interest Period shall be one, two, three or six months, as
the Company may, upon notice received by the Administrative Agent not later than
11:00 a.m. (New York City time) on the third Business Day prior to the first day
of such Interest Period, select; provided that:

(a)        any Interest Period that would otherwise begin before and end after
the Maturity Date shall end on the Maturity Date;

(b)        Interest Periods commencing on the same date for Eurodollar Rate
Loans comprising part of the same Borrowing shall be of the same duration;

11

 

(c)        whenever the last day of any Interest Period would otherwise occur on
a day other than a Business Day, the last day of such Interest Period shall be
extended to fall on the next succeeding Business Day, except that if such
extension would cause the last day of such Interest Period to fall in the next
following calendar month, the last day of such Interest Period shall fall on the
next preceding Business Day; and

(d)        whenever the first day of any Interest Period occurs on the last
Business Day of an initial calendar month or a day of an initial calendar month
for which there is no numerically corresponding day in the calendar month that
succeeds such initial calendar month by the number of months equal to the number
of months in such Interest Period, such Interest Period shall end on the last
Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Leverage Ratio” means, at any time, the ratio of (a) Total Consolidated Debt to
(b) Total Consolidated Capitalization; provided that the Leverage Ratio shall be
computed without taking into account (i) “Net unrealized appreciation
(depreciation), fixed maturities” as determined in accordance with GAAP in the
consolidated balance sheets of the Company or (ii) “Postretirement pension
benefits liability adjustment” as determined in accordance with GAAP in the
consolidated balance sheets of the Company.

“LIBOR Screen Rate” means, for any day and time, with respect to any Eurodollar
Rate Loan for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for Dollars for a period equal in length
to such Interest Period as published on the applicable Bloomberg screen page (or
such commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period, provided that if the
LIBOR Screen Rate shall be less than zero, such rate shall be deemed to zero for
the purposes of this Agreement.

“LIBOR Successor Rate” has the meaning specified in Section 3.07(g).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Alternate Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other technical, administrative or operational matters
as may be appropriate, in the discretion of the Administrative Agent, to reflect
the adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).

12

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including the lien or
retained security title of a conditional vendor.

“Loan Documents” means this Agreement, the Notes (if any), the Guaranties (if
any, evidenced by an agreement other than this Agreement), and any amendments to
any of the foregoing.

“Loan Party” means the Company and each Guarantor, if any.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Majority Banks” means, at any time, Banks having Exposures representing more
than 50% of the aggregate amount of the Exposure of all Banks; provided that the
Exposure of any Defaulting Bank shall be disregarded in determining Majority
Banks at any time.

“Margin Stock” means margin stock within the meaning of Regulation U.

“Material Acquisition” means any Acquisition the total consideration for which
is equal to or greater than $250,000,000.

“Material Adverse Change” or “Material Adverse Effect” means a material adverse
change in or a material adverse effect on (a) the business, financial condition,
operations or properties of the Company and its Subsidiaries, taken as a whole,
or (b) the legality, validity or enforceability of any Loan Document.

“Material Debt” means (i) any Debt contemplated by clauses (a) (including
commitments with respect to any revolving credit facility) and (b) of the
definition thereof (other than Capital Markets Debt) in an aggregate committed
or principal amount in excess of $1,000,000,000 and (ii) any Capital Markets
Debt, in each case, of the Company.

“Material Subsidiary” means each Subsidiary of the Company (a) whose assets
constitute 10% or more of the total assets of the Company and its Consolidated
Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP) or (b) whose revenues constituted 10% or more of the total
revenues of the Company and its Consolidated Subsidiaries (determined on a
consolidated basis without duplication in accordance with GAAP) during the most
recently concluded fiscal year of the Company.

“Maturity Date” means March 31, 2021.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Moody’s Rating” means, at any time, the rating of the Index Debt then most
recently announced by Moody’s.

“Net Cash Proceeds” means, with respect to the Specified Asset Sale, the excess,
if any, of (i) the cash received in connection therewith (including any cash
received by way of

13

 

deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) over (ii) the sum of (A) the fees
and expenses paid or expected to be paid by the Loan Parties in connection
therewith, (B) taxes paid or reasonably estimated to be payable by the Loan
Parties in connection with such transaction; and (C) the amount of reserves
established by the Loan Parties in good faith and pursuant to commercially
reasonable practices for adjustment in respect of the sale price of such asset
or assets in accordance with GAAP; provided that if the amount of such reserves
exceeds the amounts charged against such reserves, then such excess, upon the
determination thereof, shall then constitute Net Cash Proceeds.

“Non-Consenting Bank” has the meaning set forth in Section ‎4.06.

“Non-Defaulting Bank” means, at any time, a Bank that is not a Defaulting Bank.

“Non-Recourse Debt” means any Debt of the Company, any of the Company’s
Subsidiaries or any consolidated variable interest entities shown on a separate
line of the Company’s consolidated balance sheet as “non-recourse obligations”
if, and so long as, such Debt meets the requirements of clause (a) or clause (b)
below, provided that Debt will not fail to qualify as Non-Recourse Debt or be
considered an indirect liability of the company solely because a Subsidiary of
the Company has indemnified any lender in respect of such Debt against damages
resulting from exceptions to non-recourse liability in general usage in the
relevant industry at the time such Debt is incurred (such as fraud, waste,
misapplication of funds, failure to maintain insurance coverage, and
environmental liability):

(a)        (i) the instruments governing such Debt limit the recourse (whether
direct or indirect) of the holder or holders thereof against the Company and its
Subsidiaries for the payment of such Debt to the property securing such Debt and
(ii) if such Debt is incurred after the date hereof by the Company or a
Subsidiary of the Company which is organized under the laws of the United States
or any State thereof, the property securing such Debt is not material to the
business, financial condition, operations or properties of the Company and its
Subsidiaries, taken as a whole, as determined at the time such Debt is incurred;
or

(b)        (i) the sole obligors of such Debt are (x) a corporation or other
entity (such obligor, a “Specified Entity”) formed solely for the purpose of
owning (or owning and operating) property which is (or may be) subject to a Lien
securing such Debt and (y) other entities that are not Subsidiaries of the
Company or other entities in which the Company or any Subsidiary of the Company
holds a direct or indirect ownership or other beneficial interest, (ii) such
Specified Entity owns no other material property, (iii) the sole collateral
security provided by the Company and its Subsidiaries with respect to such Debt
(if any) consists of property owned by such Specified Entity and/or the capital
stock of (or equivalent ownership interests in) such Specified Entity and (iv)
neither the Company nor any of its other Subsidiaries has any liability, direct
or indirect, in respect of such Debt other than indemnification obligations to
any lender in respect of such Debt against damages resulting from exceptions to
nonrecourse liability in general usage in the relevant industry at the time such
Debt is incurred such as fraud, waste, misapplication of funds, failure to
maintain insurance coverage, and environmental liability.

14

 

“Note” shall have the meaning set forth in Section ‎3.03.

“Notice of Borrowing” has the meaning specified in Section ‎3.02(a).

“Obligations” means, with respect to the Company, all obligations of the Company
to pay principal and interest on the Term Loans, all fees and charges payable
hereunder, and all other payment obligations of the Company or any of its
Subsidiaries arising under any Loan Document, in each case whether now existing
or hereafter arising, due or to become due, direct or indirect, absolute or
contingent, and howsoever evidenced, held or acquired.

“Other Connection Taxes” has the meaning specified in the definition of
“Excluded Taxes.”

“Other Taxes” has the meaning specified in Section ‎4.05(b).

“Parent Company” means, with respect to a Bank, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Bank, and/or any
Person owning, beneficially or of record, directly or indirectly, a majority of
the shares of such Bank.

“Participant Register” has the meaning set forth in Section ‎10.06(f)(ii).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Platform” has the meaning set forth in Section 7.01.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Bank” has the meaning set forth in Section 7.01.

“Rating” means the Moody’s Rating or the S&P Rating, as the case may be.

“Rating Level Change” means a change in the Moody’s Rating or the S&P Rating,
that results in a change from one Rating Level Period to another, which Rating
Level Change shall be deemed to take effect on the date on which the relevant
change in rating is first announced by Moody’s or S&P, as applicable.

“Rating Level Period” means a Rating Level 1 Period, a Rating Level 2 Period, a
Rating Level 3 Period, a Rating Level 4 Period or a Rating Level 5 Period, as
applicable; provided that:

15

 

(i)“Rating Level 1 Period” means a period during which the Moody’s Rating is at
or above A1 or the S&P Rating is at or above A+;

(ii)“Rating Level 2 Period” means a period that is not a Rating Level 1 Period,
during which the Moody’s Rating is at or above A2 or the S&P Rating is at or
above A;

(iii)“Rating Level 3 Period” means a period that is not a Rating Level 1 Period
or a Rating Level 2 Period, during which the Moody’s Rating is at or above A3 or
the S&P Rating is at or above A-;

(iv)“Rating Level 4 Period” means a period that is not a Rating Level 1 Period,
a Rating Level 2 Period or a Rating Level 3 Period, during which the Moody’s
Rating is at or above Baa1 or the S&P Rating is at or above BBB+; and

(v)“Rating Level 5 Period” means a period that is not a Rating Level 1 Period, a
Rating Level 2 Period, a Rating Level 3 Period or a Rating Level 4 Period,

provided further that (a) if the Moody’s Rating and the S&P Rating differ by one
rating level, then the applicable Rating Level Period shall be the higher of
such Ratings and (b) if the Moody’s Rating and the S&P Rating differ by more
than one rating level, then the applicable Rating Level Period shall be the
Rating Level Period that is one level below the higher of the two rating levels
(for purposes of the foregoing, Rating Level 1 Period is the highest and Rating
Level 5 Period is the lowest); and provided further that any period during which
there is no Rating shall be a Rating Level 5 Period.

“Register” has the meaning set forth in Section ‎10.06(d).

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as from time to time amended.

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System, as from time to time amended.

“Related Parties” means, with respect to any Person (a) any controlling Person,
controlled Affiliate or Subsidiary of such Person, (b) the respective directors,
officers or employees of such Person or any of its Subsidiaries, controlled
Affiliates or controlling Persons and (c) the respective agents and advisors of
such Person or any of its Subsidiaries, controlled Affiliates or controlling
Persons.

“Resignation Effective Date” has the meaning set forth in Section 9.07(a).

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

16

 

“Responsible Officer” means the Chief Financial Officer, the Treasurer or any
Assistant Treasurer of the Company or any Vice President of the Company in the
finance department.

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.

“S&P Rating” means, at any time, the rating of the Index Debt then most recently
announced by S&P.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person (i) listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury at its official website or
any other replacement official publication of such list or (ii) listed in any
sanctions-related list of sanctioned Persons maintained by the U.S. Department
of State, the United Nations Security Council, Her Majesty’s Treasury of the
United Kingdom, the European Union, any European Union member state or Canada
(including Global Affairs Canada) or (b) any Person in which a 50% or greater
ownership interest is held by any such Person or Persons described in the
foregoing clause (a)(i) or which is otherwise controlled by (x) a Person or
Persons described in the foregoing clause (a)(i) or (y) a Sanctioned Country.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“Scheduled Unavailability Date” has the meaning specified in Section 3.07(g).

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

“SOFR-Based Rate” means SOFR or Term SOFR.

“Solvent” means, with respect to any Person at any time, that (a) the fair value
of the assets of the Company and its Subsidiaries on a consolidated basis, at a
fair valuation, will exceed the debts and liabilities, direct, subordinated,
contingent or otherwise, of the Company and its Subsidiaries on a consolidated
basis, (b) the present fair saleable value of the property of the Company and
its Subsidiaries on a consolidated basis will be greater than the amount that
will be required to pay the probable liability of the Company and its
Subsidiaries on a consolidated basis on their debts and other liabilities,
direct, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) the Company and

17

 

its Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured and (d) the Company and its Subsidiaries
on a consolidated basis will not have unreasonably small capital with which to
conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed to be conducted following the Closing Date.

“Specified Asset Sale” means the sale of the Company’s Group Disability and Life
insurance business to New York Life Insurance Company (and its subsidiaries)
(“New York Life”) pursuant to the Purchase and Sale Agreement, dated as of
December 17, 2019, among Cigna Holding Company, Cigna Corporation (solely for
the purposes of Section 5.13, Section 5.14, and Article XI thereof) and New York
Life Insurance Company.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other entity of which at least a majority of the
securities or other ownership interests having by the terms thereof ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions of such corporation, partnership, limited liability
company or other entity (irrespective of whether or not at the time securities
or other ownership interests of any other class or classes of such corporation,
partnership or other entity shall have or might have voting power by reason of
the happening of any contingency) is at the time directly or indirectly owned or
controlled by such Person or one or more Subsidiaries of such Person or by such
Person and one or more Subsidiaries of such Person.

“Syndication Agents” means Citibank, N.A., JPMorgan Chase Bank, N.A., U.S. Bank
National Association and Morgan Stanley MUFG Loan Partners, LLC in their
capacities as syndication agents under this Agreement.

“Taxes” has the meaning specified in Section ‎4.05(a).

“Term Loan” has the meaning specified in Section ‎3.01(a).

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

“Total Commitments” means $1,400,000,000.

“Total Consolidated Capitalization” means, at any time, the sum of (i) Total
Consolidated Debt plus (ii) the total amount of shareholder’s equity of the
Company.

“Total Consolidated Debt” means, at any time, the aggregate outstanding
principal amount of Debt of the Company and its Consolidated Subsidiaries of the
kinds referred to in clause (a), (b) or (d) of the definition of “Debt” in this
Section ‎1.01, or of the kinds referred to in clause (e) or (f) thereof to the
extent relating to Debt of the kinds referred to in said clause (a), (b) or (d),
all determined on a consolidated basis in accordance with GAAP, but excluding
the aggregate Hybrid Securities Amount to the extent that if such Hybrid
Securities

18

 

Amount were included as Total Consolidated Debt, such Hybrid Securities Amount
would not exceed 15% of Total Consolidated Capitalization.

“Type” means, with respect to a Term Loan, its character as a Base Rate Loan or
a Eurodollar Rate Loan.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section
4.05(e)(i)(B).

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

Computation of Time Periods. In this Agreement in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” mean “to but excluding”.

Accounting Terms; Terms Generally. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP consistent with those applied
in the preparation of the financial statements referred to in Section ‎6.01(e);
provided that if at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in this Agreement, and either the
Company or the Majority Banks shall so request, the Administrative Agent, the
Banks and the Company shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Majority Banks and the Company); provided
that, until so amended, such ratio or requirement shall continue to be computed
in accordance with GAAP prior to such change therein. Notwithstanding any other
provision contained herein, i) all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under

19

 

FASB Accounting Standards Codification 825-Financial Instruments, or any
successor thereto (including pursuant to the FASB Accounting Standards
Codification), to value any Debt of the Company or any Subsidiary at “fair
value,” as defined therein and ii) all leases of any Person that are or would be
characterized as operating leases in accordance with GAAP immediately prior to
December 31, 2016 (whether or not such operating leases were in effect on such
date) shall continue to be accounted for as operating leases (and not as capital
leases or financing leases) for purposes of this Agreement and the definition of
Capital Lease Obligations regardless of any change in GAAP following such date
that would otherwise require such leases to be recharacterized as capital
leases. The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
Unless the context requires otherwise (a) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (b) any reference
to any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time.

Interest Rates. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Rate” or with respect to any rate that is
an alternative or replacement for or successor to any of such rate (including,
without limitation, any LIBOR Successor Rate) or the effect of any of the
foregoing, or of any LIBOR Successor Rate Conforming Changes.

Divisions. For all purposes under the Loan Documents, in connection with any
division or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized and acquired on the first
date of its existence by the holders of its equity interests at such time.

ARTICLE II
[RESERVED]

ARTICLE III
LOANS

The Term Loans.

(a)       Each Bank severally agrees, on the terms and conditions hereinafter
set forth, to make loans (each such loan, a “Term Loan”) to the Company on the
Closing Date in an aggregate amount not to exceed at any one time outstanding
such Bank’s Commitment. Term Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.

(b)       Each Borrowing shall consist of Term Loans of the same Type made on
the same day by the Banks ratably according to their respective Commitments.

20

 

(c)       Term Loans borrowed under this Section ‎3.01 and paid or prepaid may
not be reborrowed.

Making the Term Loans.

(a)       Each Borrowing shall be made on notice, given (x) not later than 11:00
a.m. (New York City time) on the second Business Day prior to the date of the
proposed Borrowing in the case of a Borrowing consisting of Eurodollar Rate
Loans and (y) not later than 12:00 p.m. (New York City time) on the first
Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of Base Rate Loans, in each case by the Company to the
Administrative Agent, which shall give to each Bank prompt notice thereof in
writing (which may be by e-mail). Each such notice of a Borrowing (a “Notice of
Borrowing”) shall be delivered in writing (which may be by e-mail), in
substantially the form of Exhibit A, specifying therein the requested (1) date
of such Borrowing, (2) Type of Loans comprising such Borrowing, (3) aggregate
amount of such Borrowing and (4) in the case of a Borrowing consisting of
Eurodollar Rate Loans, initial Interest Period for each such Term Loan. Each
Bank shall, before 11:00 a.m. (New York City time) on the date of such
Borrowing, make available for the account of its Applicable Lending Office to
the Administrative Agent at the Administrative Agent’s Account, in same day
funds, such Bank’s ratable portion of such Borrowing. After the Administrative
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Section 5.01, the Administrative Agent will make such same day
funds available to the Company at the Company’s account at the Administrative
Agent’s address referred to in Section ‎10.02.

(b)       Anything in Section ‎3.02(a) to the contrary notwithstanding, (5) the
Company may not select Eurodollar Rate Loans for any Borrowing if the aggregate
amount of such Borrowing is less than $25,000,000 or if the obligation of the
Banks to make Eurodollar Rate Loans shall then be suspended pursuant to Section
‎3.07 and (6) the Eurodollar Rate Loans may not be outstanding as part of more
than ten separate Borrowings.

(c)       Each Notice of Borrowing shall be irrevocable and binding on the
Company.

(d)       Unless the Administrative Agent shall have received notice from a Bank
prior to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Bank will not make available to the Administrative
Agent such Bank’s ratable portion of such Borrowing, the Administrative Agent
may assume that such Bank has made such portion available to the Administrative
Agent on the date of such Borrowing in accordance with Section 3.02(a) and the
Administrative Agent may, in reliance upon such assumption, make available to
the Company a corresponding amount. If and to the extent that such Bank shall
not have so made such ratable portion available to the Administrative Agent,
such Bank and the Company severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Company to but excluding the date of payment to the
Administrative Agent, at (i) in the case of the Company, the interest rate
applicable at the time to Base Rate Loans and (ii) in the case of such Bank, the
greater of the Federal Funds Rate and a

21

 

rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing. If the Company and such Bank shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Company the amount of such interest paid by
the Company for such period. If such Bank pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Bank’s Term Loan included in such Borrowing for purposes of this Agreement.
Any payment by the Company shall be without prejudice to any claim the Company
may have against a Bank that shall have failed to make such payment to the
Administrative Agent.

(i)       Unless the Administrative Agent shall have received notice from the
Company prior to the date on which any payment is due to the Administrative
Agent for the account of the Banks or hereunder that the Company will not make
such payment, the Administrative Agent may assume that the Company has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Banks the amount due. In such event, if the
Company has not in fact made such payment, then each of the Banks severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Bank in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation. A notice of
the Administrative Agent to any Lender or the Borrower with respect to any
amount owing under this clause (b) shall be conclusive, absent manifest error.

Notes. Any Bank may request that the Term Loans made or to be made by it be
evidenced by a promissory note of the Company. In such event, the Company shall
promptly prepare, execute and deliver to such Bank a promissory note payable to
such Bank (and its registered assigns), in substantially the form of Exhibit B
(a “Note”), in an amount equal to the Commitment of such Bank.

Termination of the Commitments.

Unless previously terminated, the Commitments shall automatically terminate on
the Closing Date (after giving effect to the Term Loans made on such date).

Repayment of Loans and Evidence of Indebtedness.

(a)       The Company shall repay to the Administrative Agent for the ratable
account of the Banks on the Maturity Date the aggregate principal amount of the
Term Loans then outstanding.

(b)       Each Bank shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Company to such Bank
resulting from each Term Loan made by such Bank, including the amounts of
principal and interest payable and paid to such Bank from time to time
hereunder. The Administrative Agent shall maintain accounts in

22

 

which it shall record (7) the amount of each Term Loan made hereunder, the Type
thereof and the Interest Period, if any, applicable thereto, (8) the amount of
any principal or interest due and payable or to become due and payable from the
Company to each Bank hereunder and (9) the amount of any sum received by the
Administrative Agent hereunder for the account of the Banks and each Bank’s
share thereof. The entries made in the accounts maintained pursuant to this
Section shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided that (x) the failure of any Bank or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Company to repay the Term Loans in
accordance with the terms of this Agreement and (y) if there shall be any
difference in the amounts reflected in the accounts maintained by the
Administrative Agent pursuant to the second sentence of this Section ‎3.05(b)
and the accounts maintained by the Banks pursuant to the first sentence of this
Section ‎3.05(b), in the absence of manifest error the accounts maintained by
the Administrative Agent shall control.

Interest on Term Loans. The Company shall pay interest on the unpaid principal
amount of each Term Loan, from the Closing Date until such principal amount
shall be paid in full, at the following rates per annum:

(a)       Base Rate Loans. During such periods as such Term Loan is a Base Rate
Loans, a rate per annum equal at all times to the sum of (i) the Base Rate in
effect from time to time plus (ii) the Applicable Margin, payable quarterly in
arrears on the last Business Day of each March, June, September and December.

(b)       Eurodollar Rate Loans. During such periods as such Term Loan is a
Eurodollar Rate Loan, a rate per annum equal at all times during each Interest
Period for such Term Loan to the sum of (i) the Eurodollar Rate for such
Interest Period for such Term Loan plus (ii) the Applicable Margin, payable in
arrears on the last day of such Interest Period and, if such Interest Period has
a duration of more than three months, on each day that occurs during such
Interest Period every three months from the first day of such Interest Period
and on the date such Term Loan shall be Converted or paid in full.

(c)       Default Interest. Notwithstanding Sections ‎3.06(a) and ‎3.06(b), upon
the occurrence and during the continuance of an Event of Default under Section
‎8.01(a), the Administrative Agent may, and upon the request of the Majority
Banks shall, require the Company to pay interest (“Default Interest”) on the
outstanding principal amount of each overdue Term Loan, and on the unpaid
overdue amount of all interest, fees and other amounts payable by the Company
hereunder, such interest to be paid in arrears on the date such amount shall be
paid in full and on demand, at a rate per annum equal at all times to (i) in the
case of any amount of principal, 2% per annum above the rate per annum required
to be paid pursuant to paragraph ‎(a) or ‎(b) above, as the case may be and
(ii) in the case of all other amounts, 2% per annum above the Base Rate plus the
Applicable Margin from time to time, provided, however, that following
acceleration of the Term Loans pursuant to Section ‎8.01, Default Interest shall
accrue and be payable hereunder whether or not previously required by the
Administrative Agent.

23

 

Interest Rate Determination.

(a)       The Administrative Agent shall give prompt notice to the Company and
the Banks of the applicable interest rate determined by the Administrative Agent
for purposes of Section 3.06(a) (solely with respect to Base Rate Advances
determined on the basis of clause (c) of the definition of Base Rate) and
Section ‎3.06(b).

(b)       [Reserved].

(c)       If the Company shall fail to select the duration of any Interest
Period for any Eurodollar Rate Loans in accordance with the provisions contained
in the definition of “Interest Period” in Section ‎1.01, the Administrative
Agent will forthwith so notify the Company and the Banks and the Company will be
deemed to have selected an Interest Period of one month.

(d)       [Reserved].

(e)       If in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof, (i) the Administrative Agent determines
that (A) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, or (B) (x) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan and (y) the circumstances described in Section 3.07(g)(i) do not
apply (in each case with respect to this clause (i), “Impacted Loans”), or (ii)
the Administrative Agent or the Majority Banks determine that for any reason the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Banks of funding such Eurodollar Rate Loan, the Administrative Agent will
promptly so notify the Company and each Bank. Thereafter, (x) the obligation of
the Banks to make or maintain Eurodollar Rate Loans shall be suspended, (to the
extent of the affected Eurodollar Rate Loans or Interest Periods), and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (or, in the case of a determination by
the Majority Banks described in clause (ii) of Section 3.07(c), until the
Administrative Agent upon instruction of the Majority Banks) revokes such
notice. Upon receipt of such notice, the Company may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to
the extent of the affected Eurodollar Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Committed Borrowing of Base Rate Loans in the amount specified therein.

(f)       Notwithstanding the foregoing, if the Administrative Agent has made
the determination described in clause (i) of Section 3.07(e), the Administrative
Agent and the Company, in consultation with the Majority Banks, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (i) the Administrative Agent or the Administrative Agent acting at the
instruction of the Majority Banks revokes the notice delivered with respect to
the Impacted

24

 

Loans under clause (i) of the first sentence of Section 3.07(e), (ii) the
Administrative Agent or the Majority Banks notify the Administrative Agent and
the Company that such alternative interest rate does not adequately and fairly
reflect the cost to such Banks of funding the Impacted Loans, or (iii) any Bank
determines that any Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for such Bank or its applicable Lending Office
to make, maintain or fund Loans whose interest is determined by reference to
such alternative rate of interest or to determine or charge interest rates based
upon such rate or any Governmental Authority has imposed material restrictions
on the authority of such Bank to do any of the foregoing and provides the
Administrative Agent and the Company written notice thereof.

(g)       Notwithstanding anything to the contrary in this Agreement or any
other Loan Documents, if the Administrative Agent determines (which
determination shall be conclusive absent manifest error), or the Company or
Majority Banks notify the Administrative Agent (with, in the case of the
Majority Banks, a copy to the Company) that the Company or Majority Banks (as
applicable) have determined, that:

(i)       adequate and reasonable means do not exist for ascertaining the
Eurodollar Rate for any requested Interest Period, including, without
limitation, because the LIBOR Screen Rate is not available or published on a
current basis and such circumstances are unlikely to be temporary; or

(ii)       the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the Eurodollar Rate or the
LIBOR Screen Rate shall no longer be made available, or used for determining the
interest rate of loans, provided that, at the time of such statement, there is
no successor administrator that is satisfactory to the Administrative Agent,
that will continue to provide the Eurodollar Rate after such specific date (such
specific date, the “Scheduled Unavailability Date”); or

(iii)       syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.07, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
the Eurodollar Rate,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Company may amend this Agreement solely for the
purpose of replacing the Eurodollar Rate in accordance with this Section 3.07
with (x) one or more SOFR-Based Rates or (y) another alternate benchmark rate
giving due consideration to any evolving or then existing convention for similar
U.S. dollar denominated syndicated credit facilities for such alternative
benchmarks and, in each case, including any mathematical or other adjustments to
such benchmark giving due consideration to any evolving or then existing
convention for similar U.S. dollar denominated syndicated credit facilities for
such benchmarks, which adjustment or method for calculating such adjustment
shall be published on an information service as selected by the Administrative
Agent from time to time in its reasonable discretion and may be periodically
updated (the “Adjustment;” and any such proposed rate, a “LIBOR Successor
Rate”), and any such amendment shall become

25

 

effective at 5:00 p.m. on the fifth Business Day after the Administrative Agent
shall have posted such proposed amendment to all Banks and the Company unless,
prior to such time, Banks comprising the Majority Banks have delivered to the
Administrative Agent written notice that such Majority Banks (A) in the case of
an amendment to replace the Eurodollar Rate with a rate described in clause (x),
object to the Adjustment; or (B) in the case of an amendment to replace the
Eurodollar Rate with a rate described in clause (y), object to such amendment;
provided that for the avoidance of doubt, in the case of clause (A), the
Majority Banks shall not be entitled to object to any SOFR-Based Rate contained
in any such amendment. Such LIBOR Successor Rate shall be applied in a manner
consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Company and
each Bank.  Thereafter, (x) the obligation of the Banks to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Company may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Committed Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in
the amount specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement; provided that, with respect to any
such amendment effected, the Administrative Agent shall post each such amendment
implementing such LIBOR Successor Conforming Changes to the Company and Banks
reasonably promptly after such amendment becomes effective.

Optional Conversion of Term Loans. The Company may on any Business Day, upon
notice given to the Administrative Agent not later than 11:00 a.m. (New York
City time) on the third Business Day prior to the date of the proposed
Conversion, Convert all Term Loans of one Type comprising the same Borrowing
into Term Loans of the other Type or Continue Eurodollar Rate Loans (and in the
absence of timely notice of Continuation, such Eurodollar Rate Loans shall
Convert to Base Rate Loans on the last day of the then current Interest Period);
provided that any Conversion of Eurodollar Rate Loans into Base Rate Loans shall
be made only on the last day of an Interest Period for such Eurodollar Rate
Loans, any Conversion of Base Rate Loans into Eurodollar Rate Loans shall be in
an amount not less than the minimum amount specified in Section ‎3.02(b) and no
Conversion of any Term Loans shall

26

 

result in more separate Borrowings than permitted under Section ‎3.02(b). Each
such notice of a Conversion shall, within the restrictions specified above,
specify (i) the date of such Conversion, (ii) the Term Loans to be Converted,
and (iii) if such Conversion is into Eurodollar Rate Loans, the duration of the
initial Interest Period for such Term Loans. Each notice of Conversion or
Continuation shall be irrevocable and binding on the Company.

Optional and Mandatory Prepayments of Term Loans.

(a)       The Company may, upon notice not later than 12:00 p.m. (New York City
time) on the date that is one Business Day prior to the date of such optional
prepayment in the case of Base Rate Loans, and upon notice not later than 11:00
a.m. (New York City time) on the date that is three Business Days prior to the
date of such optional prepayment in the case of Eurodollar Rate Loans, in each
case to the Administrative Agent, state the proposed date and aggregate
principal amount of the prepayment, and if such notice is given the Company
shall, prepay the outstanding principal amount of the Term Loans comprising part
of the same Borrowing in whole or ratably in part, together with accrued
interest to the date of such prepayment on the principal amount prepaid;
provided that (x) each partial prepayment shall be in a minimum aggregate
principal amount of $25,000,000 or an integral multiple of $1,000,000 in excess
thereof and (y) in the event of any such prepayment of a Eurodollar Rate Loans,
the Company shall be obligated to reimburse the Banks in respect thereof
pursuant to Section ‎10.04(c), to the extent applicable; provided, further,
that, if a notice of prepayment is given in connection with a conditional notice
of termination of Commitments as contemplated by Section 3.04(c), then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 3.04(c) and the Company shall remain liable for any
amounts in respect of such proposed prepayment pursuant to Section ‎10.04(c).

(b)       In the event that the Company actually receives any Net Cash Proceeds
arising from the Specified Asset Sale after the Closing Date, then the Company
shall prepay the Term Loans in an amount equal to 20% of such Net Cash Proceeds
not later than five Business Days following the receipt by the Company or any
such Subsidiary of such Net Cash Proceeds. The Company shall promptly (and not
later than the date of receipt thereof) notify the Administrative Agent of the
receipt by the Company or, as applicable, any other Loan Party, of such Net Cash
Proceeds from the Specified Asset Sale, and such notice shall be accompanied by
a reasonably detailed calculation of the Net Cash Proceeds. Each prepayment of
Term Loans shall be applied ratably and shall be accompanied by accrued interest
and fees on the amount prepaid to the date fixed for prepayment, plus, in the
case of any Eurodollar Rate Loan, any amounts due to the Banks under Section
10.04(c).

Use of Proceeds. The proceeds of the Term Loans shall be available (and the
Company agrees that such proceeds shall be used) for general corporate purposes
of the Company and its Subsidiaries.

Defaulting Banks. Notwithstanding anything to the contrary contained in this
Agreement, if any Bank becomes a Defaulting Bank, then, until such time as that
Bank is no longer a Defaulting Bank, to the extent permitted by applicable law:

27

 

(a)       The Exposure of any Defaulting Bank shall not be included in
determining whether the Majority Banks or any other requisite Banks have taken
or may take any action hereunder or under any Note (including any consent to any
amendment, waiver or other modification pursuant to Section ‎10.01) except as
set forth in Section 10.01.

(b)       No Commitment of any Bank shall be increased or otherwise affected,
and, except as otherwise expressly provided in this Section ‎3.11, performance
by the Company of its obligations shall not be excused or otherwise modified as
a result of the operation of this Section ‎3.11. The rights and remedies against
a Defaulting Bank under this Section ‎3.11 are in addition to any other rights
and remedies which the Company, the Administrative Agent or any Bank may have
against such Defaulting Bank.

(c)       If the Company and the Administrative Agent agree in writing in their
reasonable determination that a Defaulting Bank should no longer be deemed to be
a Defaulting Bank, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), that Bank will, to the extent applicable, purchase, at par,
that portion of outstanding Term Loans of the other Banks or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Term Loans to be held on a pro rata basis by the Banks in accordance with their
Applicable Percentages, whereupon such Bank will cease to be a Defaulting Bank;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Company while that Bank was a
Defaulting Bank; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Bank to Non-Defaulting Bank will constitute a waiver or release of any claim of
any party hereunder arising from such Bank’s having been a Defaulting Bank.

ARTICLE IV
FEES; CERTAIN COMMON PROVISIONS

Fees.

(a)       Agent’s Fee. The Company shall pay to the Administrative Agent for its
own account all fees payable in the amounts and at the times separately agreed
upon between the Company and the Administrative Agent with respect to the
performance of its agency duties hereunder.

Increased Costs.

(a)       If, due to either (i) the introduction of or any change in any law or
regulation or in the interpretation or administration of any law or regulation
by any governmental authority charged with the interpretation or administration
thereof occurring after the date of this Agreement (a “Change in Law”) or
(ii) the compliance with any guideline or request from any central bank or other
governmental authority (whether or not having the force of law), made or issued
after the date of this Agreement, there shall be any increase in the cost (other
than due to any imposition of or increase in Taxes described in clauses (ii)
through (iv) of the definition of Excluded Taxes, Indemnified Taxes or Other
Connection Taxes that are imposed on the Bank’s

28

 

income (however denominated) or that are franchise or branch profits Taxes) to
any Bank of agreeing to make or making, continuing, converting to, funding or
maintaining Eurodollar Rate Loans by an amount deemed by such Bank to be
material, then the Company shall from time to time, upon demand by such Bank
(with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Bank additional amounts sufficient
to compensate such Bank for such increased cost. A certificate as to the amount
of such increased cost submitted to the Company and the Administrative Agent by
such Bank shall be conclusive and binding for all purposes, absent manifest
error. The Company shall pay such Bank the amount shown as due on any such
certificate within 15 Business Days after receipt thereof.

(b)       If any Bank determines that compliance with any law or regulation or
any guideline or request from any central bank or other governmental authority,
made or issued after the date of this Agreement, (whether or not having the
force of law, and for the avoidance of doubt, including any changes resulting
from requests, rules, guidelines or directives concerning capital adequacy or
liquidity issued in connection with (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, regardless of
the date enacted, adopted or issued) affects or would affect the amount of
capital or liquidity required or expected to be maintained by such Bank or any
company controlling such Bank and that the amount of such capital or liquidity
is increased by or based upon the existence of such Bank’s Commitment or the
Term Loans, then, upon demand by such Bank (with a copy of such demand to the
Administrative Agent), the Company shall pay to the Administrative Agent for the
account of such Bank, from time to time as specified by such Bank, additional
amounts sufficient to compensate such Bank or such company in the light of such
circumstances, to the extent that such Bank reasonably determines such increase
in capital to be allocable to the existence thereof. A certificate as to such
amounts submitted to the Company and the Administrative Agent by such Bank shall
be conclusive and binding for all purposes, absent manifest error. Such
certificate shall certify that the claim for additional amounts referred to
therein is generally consistent with such Bank’s treatment of similarly situated
customers of such Bank whose transactions with such Bank are similarly affected
by the change in circumstances giving rise to such payment, but such Bank shall
not be required to disclose any confidential or proprietary information therein.
The Company shall pay such Bank the amount shown as due on any such certificate
within 15 Business Days after receipt thereof.

(c)       Failure or delay on the part of any Bank to demand compensation
pursuant to this Section shall not constitute a waiver of such Bank’s right to
demand such compensation; provided that the Company shall not be required to
compensate a Bank pursuant to this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Bank
notifies the Company of the relevant circumstance giving rise to such increased
costs or reductions, and of such Bank’s intention to claim compensation therefor
(except that, if the legal requirement giving rise to such increased costs or
reductions is retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof).

29

 

Illegality. Notwithstanding any other provision of this Agreement, if any Bank
shall notify the Administrative Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
such Bank or its Eurodollar Lending Office to perform its obligations hereunder
to make Eurodollar Rate Loans or to fund or maintain Eurodollar Rate Loans
hereunder, (i) each Eurodollar Rate Loan of such Bank will automatically, upon
such demand, Convert into a Base Rate Loan and (ii) the obligation of such Bank
to make, or to Convert Term Loans into, Eurodollar Rate Loans shall be suspended
until the Administrative Agent shall notify the Company and such Bank that the
circumstances causing such suspension no longer exist and such Bank shall make
Base Rate Loans in the amount and on the dates that it would have been requested
to make Eurodollar Rate Loans had no such suspension been in effect.

Payments and Computations.

(a)       The Company shall make each payment required to be made by it
hereunder (whether of principal of, or interest on, the Term Loans, fees, or
otherwise) prior to 1:00 p.m. New York City time, on the day when due, in
Dollars and immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.

(b)       All such payments shall be made to the Administrative Agent at the
Administrative Agent’s Account, except that payments pursuant to Section ‎10.04
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof.

(c)       If any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension.

(d)       Upon its acceptance of an Assignment and Assumption and recording of
the information contained therein in the Register, from and after the effective
date specified in such Assignment and Assumption, the Administrative Agent shall
make all payments hereunder in respect of the interest assigned thereby to the
Bank assignee thereunder, and the parties to such Assignment and Assumption
shall make all appropriate adjustments in such payments for periods prior to
such effective date directly between themselves.

(e)       If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts then due hereunder, such funds
shall be applied (i) first, to pay costs and expenses, if any, of the
Administrative Agent required to be reimbursed hereunder, (ii) second, to pay
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to them, and
(iii) third, to pay principal of Term Loans then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of Term Loans,
respectively, then due to them.

30

 

(f)       All computations of interest based on the Base Rate shall be made by
the Administrative Agent on the basis of a year of 365 or 366 days, as the case
may be, and all other computations of interest based on the Eurodollar Rate or
the Federal Funds Rate shall be made by the Administrative Agent on the basis of
a year of 360 days, in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest is payable. Each determination by the Administrative Agent of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
manifest error.

(g)       Except to the extent otherwise provided herein (i) each payment of
principal of Term Loans shall be for the pro rata account of the Banks in
accordance with the amounts of the Term Loans made by them, (ii) [reserved]; and
(iii) each payment of interest shall be made for the pro rata account of the
Banks in accordance with the amounts of interest then due and payable to them.

(h)       Unless the Administrative Agent shall have received notice from the
Company prior to the date on which any payment is due to the Administrative
Agent for the account of the Banks hereunder that the Company will not make such
payment, the Administrative Agent may assume that the Company made such payment
on such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Banks the amount due. In such event, if the Company has not in
fact made such payment, then each of the Banks severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such Bank
with interest thereon, for each day from the date such amount is distributed to
it to the date of payment to the Administrative Agent, at the Federal Funds
Rate.

Taxes.

(a)       Any and all payments by a Loan Party under the Loan Documents shall be
made free and clear of and without deduction or withholding for any and all
present or future taxes, or similar levies, imposts, deductions, charges or
withholdings, and all interest, additions to tax or penalties applicable thereto
(“Taxes”), except as required by applicable law. If a Loan Party or the
Administrative Agent shall be required by law to deduct or withhold any Tax from
or in respect of any sum payable hereunder or under the Notes to any Bank or the
Administrative Agent, (i) if such Tax is an Indemnified Tax, the sum payable
shall be increased as may be necessary so that after making all required
deductions and withholdings (including deductions and withholdings applicable to
additional sums payable under this Section ‎4.05) such Bank or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions or withholdings been made, (ii) the
Loan Party or the Administrative Agent shall make such deductions or
withholdings and (iii) the Loan Party or the Administrative Agent shall pay the
full amount deducted or withheld to the relevant taxing authority or other
authority in accordance with applicable law.

(b)       In addition, the Loan Parties agree to pay any present or future stamp
or documentary Taxes or any other excise or property Taxes, charges or similar
levies which arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, the Loan Documents,
except any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to a request by the Company
under Section ‎4.06) (“Other Taxes”).

31

 

(c)       The Loan Parties will jointly and severally indemnify each Bank and
the Administrative Agent for the full amount of Indemnified Taxes or Other Taxes
(including any Indemnified Taxes and Other Taxes imposed by any jurisdiction on
amounts payable under this Section ‎4.05) paid by such Bank, or the
Administrative Agent (as the case may be) and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally asserted by the relevant taxing authority.
This indemnification shall be made within 30 days from the date such Bank, or
the Administrative Agent (as the case may be) makes written demand therefor. A
certificate as to the amount of such Indemnified Taxes and Other Taxes,
submitted to the Company and the Administrative Agent by such Bank shall be
conclusive and binding (as between the Loan Parties, the Banks and the
Administrative Agent) for all purposes, absent manifest error. Nothing herein
shall preclude the Company from contesting the applicability of any Indemnified
Taxes or Other Taxes as against any governmental entity, and each Bank and the
Administrative Agent agrees to cooperate in such manner as the Company may
reasonably request in contesting any such Indemnified Taxes or Other Taxes
(provided that neither any Bank nor the Administrative Agent shall be required
to so cooperate with the Company to the extent such Bank or the Administrative
Agent reasonably believes that (i) such Indemnified Taxes or Other Taxes have
been correctly asserted or (ii) such cooperation would be disadvantageous to it
in any material way).

(d)       Within 30 days after the date of any payment of Indemnified Taxes, the
Company will furnish to the Administrative Agent, at its address referred to in
Section ‎10.02, the original or a certified copy of a receipt evidencing payment
thereof or other proof of payment of such Indemnified Taxes reasonably
satisfactory to the Administrative Agent.

(e)       Any Bank that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made pursuant to this Agreement shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Bank, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Bank is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section ‎4.05(e)(i), ‎(ii) and ‎(iii) below) shall not be required if in the
Bank’s reasonable judgment such completion, execution or submission would
subject such Bank to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Bank.

(i)       Each Bank organized under the laws of a jurisdiction outside the
United States, on or prior to the date of the execution and delivery of this
Agreement (in the case of each Bank party hereto as of the date hereof) and on
the date of the Assignment and Assumption pursuant to which it becomes a Bank
(in the case of each other Bank), and from time to time thereafter if requested
in writing by the Company (but

32

 

only so long as such Bank remains lawfully able to do so), shall provide the
Company with whichever of the following is applicable:

(A)       executed copies of Internal Revenue Service Form W-8ECI or W-8BEN-E,
or any successor form prescribed by the Internal Revenue Service, certifying
that: (i) such Bank is entitled to benefits under an income tax treaty to which
the United States is a party which reduces the rate of withholding Tax on any
payment pursuant to any Loan Document or (ii) the income receivable pursuant to
this Agreement or any other Loan Document is effectively connected with the
conduct of a trade or business in the United States;

(B)       in the case of a Bank claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Bank is not a “bank” within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, a “10 percent shareholder” of the Company within the meaning of
Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Internal Revenue Code (a
“U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN-E;
or

(C)       executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI,
IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Bank is a partnership and one or more direct or indirect
partners of such Bank are claiming the portfolio interest exemption, such Bank
may provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit F-4 on behalf of each such direct and indirect partner.

(ii)       In the case of a Bank that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code, such Bank shall provide the
Company, on or prior to the date of the execution and delivery of this Agreement
(in the case of each Bank party hereto as of the date hereof) and on the date of
the Assignment and Assumption pursuant to which it becomes a Bank (in the case
of each other Bank), and from time to time thereafter if requested in writing by
the Company, with executed copies of Internal Revenue Service Form W-9 (or any
successor form) certifying that such Bank is exempt from U.S. federal backup
withholding Tax.

(iii)       If a payment made to a Bank would be subject to United States
federal withholding Tax imposed by FATCA if such Bank were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such
Bank shall deliver to the Company and the Administrative Agent, at the time or
times prescribed by law and at such time or times reasonably requested in
writing by the Company or the Administrative Agent, such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional

33

 

documentation reasonably requested in writing by the Company or the
Administrative Agent as may be necessary for the Company or the Administrative
Agent to comply with its obligations under FATCA, to determine that such Bank
has complied with such Bank’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
‎(iii), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iv)       Each Bank shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the Company or the Administrative Agent) on or prior to
the date on which such Bank becomes a Bank under this Agreement (and from time
to time thereafter upon the reasonable request of the Company or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Company or
the Administrative Agent to determine the withholding or deduction required to
be made.

Each Bank agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

(f)       Any Bank claiming any additional amounts payable pursuant to this
Section ‎4.05 shall use reasonable efforts (consistent with legal and regulatory
restrictions) to change the jurisdiction of its Applicable Lending Office(s) if
the making of such a change would avoid the need for, or reduce the amount of,
any such additional amounts that may thereafter accrue and would not, in the
reasonable judgment of such Bank, be otherwise disadvantageous to such Bank.

(g)       If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section ‎4.05 (including by the payment of
additional amounts pursuant to this Section ‎4.05), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section ‎4.05 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant governmental authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph ‎(g)
(plus any penalties, interest or other charges imposed by the relevant
governmental authority) in the event that such indemnified party is required to
repay such refund to such governmental authority. Notwithstanding anything to
the contrary in this paragraph ‎(g), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this paragraph
‎(g) the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax

34

 

returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(h)       Each Bank shall severally indemnify the Administrative Agent, within
10 days after demand therefor, for (i) any Indemnified Taxes attributable to
such Bank (but only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Bank’s failure to comply with the provisions of Section
10.06(f)(i) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Bank, in each case, that are payable or paid
by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
governmental authority. A certificate as to the amount of such payment or
liability delivered to any Bank by the Administrative Agent shall be conclusive
absent manifest error. Each Bank hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Bank under any
Loan Document or otherwise payable by the Administrative Agent to the Bank from
any other source against any amount due to the Administrative Agent under this
paragraph (h).

Replacement of Banks. If iii) any Bank requests compensation under Section
‎4.02, iv) the Company is required to pay additional amounts to any Bank or any
governmental authority for the account of any Bank pursuant to Section ‎4.05, v)
any Bank is a Defaulting Bank, vi) any Bank does not approve any consent, waiver
or amendment that (x) requires the approval of all Banks or all affected Banks
in accordance with the terms of Section ‎10.01 and (y) has been approved by the
Majority Banks (a “Non-Consenting Bank”) or vii) any Bank is not an Eligible
Bank, then the Company may, at its sole expense and effort, upon notice to such
Bank and the Administrative Agent, require such Bank to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section ‎10.06(b)), all of its interests, rights
and obligations under this Agreement to an Eligible Bank that shall assume such
obligations (which assignee may be another Bank, if a Bank accepts such
assignment); provided that:

(i)       the Company shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 10.06(b)(vii);

(ii)       such Bank shall have received payment of an amount equal to the
outstanding principal of its Term Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder (including any amounts under
Section ‎10.04(c)) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Company (in the case of all
other amounts);

(iii)       in the case of any such assignment resulting from a claim for
compensation under Section ‎4.02 or payments required to be made pursuant to
Section ‎4.05, such assignment will result in a reduction in such compensation
or payments thereafter;

(iv)       such assignment does not conflict with applicable law; and

35

 

(v)       in the case of any assignment resulting from a Bank becoming a
Non-Consenting Bank, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Bank shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Bank or otherwise, the circumstances
entitling the Company to require such assignment and delegation cease to apply.

ARTICLE V
CLOSING DATE CONDITIONS PRECEDENT

Closing Date. The effectiveness of the Agreement and the obligation of the Banks
to make the Term Loans on the Closing Date shall be subject to the satisfaction
(or waiver in accordance with Section 10.01) of the following conditions
precedent:

(a)       The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement or (ii) written
evidence reasonably satisfactory to the Administrative Agent (which may include
.pdf or facsimile transmission or other electronic means in accordance with
Section 10.17 of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.

(b)       The Administrative Agent (or its counsel) shall have received:

(i)       certified copies of (x) the organizational documents of each Loan
Party and (y) the resolutions or similar authorizing documentation of the
governing body of each Loan Party authorizing such Loan Party’s entry into and
performance of its obligations under the Loan Documents to which it is a party;

(ii)       a certificate of the Secretary or an Assistant Secretary of each Loan
Party certifying the names and true signatures of the officers of such Loan
Party authorized to sign the Loan Documents and the other documents to be
delivered hereunder;

(iii)       a certificate as to the good standing of each Loan Party dated a
date reasonably close to the Closing Date from the jurisdiction of formation of
such Loan Party;

(iv)       a customary legal opinion from outside counsel to the Loan Parties;

(v)       a certificate of a Responsible Officer of the Company certifying that
(x) no Default has occurred and is continuing as of the date thereof and (y) the
representations and warranties contained in Section ‎6.01 are true and correct
on and as of the Closing Date.

(c)       All fees and other amounts due and payable under or in connection with
this Agreement on or prior to the Closing Date and including, to the extent
invoiced at least three

36

 

Business Days prior to the Closing Date, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Company
hereunder shall have been paid.

(d)       The Administrative Agent shall have received all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the Patriot Act, at least three Business Days prior to the Closing
Date (to the extent requested in writing by the Arranger at least ten Business
Days prior to the Closing Date).

(e)       the Administrative Agent shall have received the relevant Notice of
Borrowing in accordance with Section 3.02(a).

On the Closing Date, the Administrative Agent will notify the Banks and the
Company in writing of the occurrence of the Closing Date, which notice shall be
conclusive evidence of the occurrence of the Closing Date.

ARTICLE VI
REPRESENTATIONS AND WARRANTIES

Representations and Warranties of the Company. The Company represents and
warrants to the Banks and the Administrative Agent as follows:

(a)       Each Loan Party (i) is duly organized, validly existing and, except to
the extent that the failure to be in good standing would not reasonably be
expected to result in a Material Adverse Effect, in good standing under the laws
of its jurisdiction of incorporation and (ii) has all requisite power and
authority to own or lease and operate its property and to carry on its business
as now conducted and as proposed to be conducted, except to the extent the
failure to have such power or authority would not reasonably be expected to
result in a Material Adverse Effect.

(b)       The execution, delivery and performance by each Loan Party of this
Agreement and the other Loan Documents, if any, are (x) within such Loan Party’s
powers, have been duly authorized by all necessary corporate or other
organizational action, and (y) do not (i) contravene such Loan Party’s
organizational or governing documents, (ii) contravene any material contractual
restriction binding on such Loan Party or (iii) violate any law, rule or
regulation (including the Securities Act of 1933 and the Exchange Act and the
regulations thereunder and Regulations U and X issued by the Board of Governors
of the Federal Reserve System, each as from time to time amended), or order,
writ, judgment, injunction, decree, determination or award, except, in the case
of clauses ‎(ii) and ‎(iii), as would not result in a Material Adverse Effect.

(c)       No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body that has not been
obtained, taken or made by the Loan Parties is required to be obtained, taken or
made by any Loan Party for the due execution, delivery and performance by such
Loan Party of this Agreement and the other Loan Documents, if any.

37

 

(d)       This Agreement is, and each other Loan Document, if any, when duly
executed and delivered for value will be, the legal, valid and binding
obligation of the Loan Parties party hereto and thereto, enforceable against
such Loan Party in accordance with its terms, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally, concepts of
reasonableness and general equitable principles, regardless of whether
considered in a proceeding in equity or at law.

(e)       The Company has heretofore furnished to each of the Banks the
consolidated balance sheets of the Company and its Consolidated Subsidiaries as
at December 31, 2019, and the related consolidated statements of income,
comprehensive income, changes in total equity and cash flows of the Company and
its Consolidated Subsidiaries for the fiscal year then ended, with the opinion
thereon of PricewaterhouseCoopers, LLP. All such financial statements present
fairly, in all material respects, the financial position of the Company and its
Consolidated Subsidiaries as at such dates and the consolidated results of the
operations and cash flows of the Company and its Consolidated Subsidiaries for
the fiscal year ended on such date, all in conformity with accounting principles
generally accepted in the United States of America. Since December 31, 2019, no
Material Adverse Change has occurred, except as may have been disclosed in the
Company’s report on Form 10-K most recently filed with the Securities and
Exchange Commission prior to the Closing Date and any subsequent reports on Form
8-K filed with the Securities and Exchange Commission prior to the Closing Date.

(f)       Except for the Disclosed Litigation, there is no pending or, to the
knowledge of the Company, threatened action or proceeding against the Company or
any of its Material Subsidiaries before any court, governmental agency or
arbitrator which (i) would reasonably be expected to result in a Material
Adverse Effect or (ii) which purports to adversely affect the legality, validity
or enforceability of any Loan Document and as to which there is a reasonable
possibility of an adverse decision.

(g)       No Loan Party is engaged in the business of extending credit for the
purpose of buying or carrying Margin Stock, and no part of the proceeds of any
Term Loan hereunder will be used in any manner which would violate Regulation U
or Regulation X.

(h)       No Loan Party is an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended.

(i)       None of the written information (other than projections and
information of a general economic or industry nature) that was made available by
the Company or on the Company’s behalf by any of its representatives to the
Administrative Agent or any Bank in connection with the negotiation of this
Agreement, taken as a whole, as of the date furnished, contained any untrue
statement of a material fact or omitted to state a fact necessary to make the
statements contained therein not misleading in light of the time and
circumstances under which such statements were made.

(j)       The Company is Solvent as of the Closing Date.

(k)       Without limiting the foregoing paragraphs ‎(a) through ‎(j), the
Company and each of its Material Subsidiaries is in compliance with all laws,
statutes, rules, regulations

38

 

and orders binding on or applicable to the Company, its Material Subsidiaries
and all of their respective properties, except to the extent failure to so
comply would not (either individually or in the aggregate) reasonably be
expected to have a Material Adverse Effect.

(l)       The Company has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Company, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions. The Company, its Subsidiaries and their
respective officers and, to the knowledge of the Company, their respective
directors, employees and agents, are in compliance with Anti-Corruption Laws,
applicable Sanctions and the Patriot Act in all material respects. None of (a)
the Company, any Subsidiary or any of their respective directors, officers or
employees, or (b) to the knowledge of the Company, any agent of the Company or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. None of the
Company or any Subsidiary is located, organized or resident in a Sanctioned
Country in violation of Sanctions. The use of proceeds of any Borrowing by the
Company or its Subsidiaries will not violate the Patriot Act, any
Anti-Corruption Law or applicable Sanctions.

ARTICLE VII
COVENANTS OF THE COMPANY

Affirmative Covenants. Following the Closing Date, so long as any Term Loan
shall remain unpaid or any Bank shall have any Commitment hereunder, and until
payment in full of all other amounts payable by the Company hereunder (other
than expense reimbursement, indemnification, increased cost or Tax gross-up
amounts for which no claim has been made), the Company covenants and agrees
that, unless the Majority Banks shall otherwise consent in writing:

(a)       Corporate Existence, Compliance with Laws, Etc. The Company will
maintain its existence, and will comply, and will cause each Material Subsidiary
to comply, with all applicable laws, statutes, rules, regulations and orders,
such compliance to include compliance with ERISA and applicable environmental
laws and regulations, except for any non-compliance which would not reasonably
be expected to have a Material Adverse Effect. The Company will maintain in
effect policies and procedures designed to ensure compliance by the Company, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

(b)       Payment of Taxes and other Obligations. The Company will, and will
cause each of its Material Subsidiaries to, pay and discharge at or before
maturity all of their respective material obligations and liabilities (including
claims of materialmen, warehousemen and the like which if unpaid might by law
give rise to a Lien) and pay and discharge all taxes, assessments and
governmental charges or levies imposed on it or on its income or profits or on
any of its property prior to the date on which penalties attach thereto, except
for any such obligation, liability, tax, assessment, charge or levy the payment
of which is being contested in good faith and by proper proceedings and against
which adequate reserves are being maintained in accordance with GAAP or where
the failure to pay or discharge such obligation, liability, tax, assessment,
charge or levy would not have a Material Adverse Effect.

39

 

(c)       Maintenance and Inspection of Books and Records. The Company will, and
will cause each of its Material Subsidiaries to, (i) maintain appropriate books
and records in which entries shall be made of all dealings and transactions
material to the Company and its Subsidiaries, taken as a whole, in relation to
its business and activities and (ii) subject to applicable law, permit
representatives of the Administrative Agent (or if an Event of Default has
occurred and is continuing, any Bank), during normal business hours and as often
as may be desired (but in no event more frequently than once in any twelve-month
period unless an Event of Default has occurred and is continuing) at their own
cost and expense (provided that if an Event of Default has occurred and is
continuing the Company shall indemnify each Bank and the Administrative Agent
for such costs and expenses that are reasonable and, where possible, documented)
to examine, copy and make extracts from its books and records, and to discuss
its business and affairs with its officers; provided however, rights of the
Administrative Agent and Banks shall not extend to any information covered by
attorney-client or other legal privilege or to the extent the exercise of such
inspection rights would reasonably be expected to result in violation or other
breach of any third-party confidentiality agreements.

(d)       Maintenance of Property; Insurance. The Company will, and will cause
each of its Material Subsidiaries to, (i) maintain all of its property useful
and necessary in the business conducted by the Company and its Material
Subsidiaries in good working order and condition, ordinary wear and tear
excepted, except where failure to do so would not result in a Material Adverse
Effect, and (ii) maintain insurance with creditworthy insurance companies, or
self-insure, against such risks and in such amounts as are usually maintained or
insured against by other companies of established repute engaged in the same or
a similar business or consistent with the Company’s past practice.

(e)       [Reserved].

(f)       Reporting Requirements. The Company will furnish to the Banks:

(i)       as soon as available and in any event within five Business Days after
the date on which the Company is required to file the quarterly report of the
Company for each of the first three fiscal quarters of each fiscal year on Form
10-Q with the Securities and Exchange Commission (after giving effect to any
extension (not to exceed 10 Business Days) of such due date that is obtained by
the Company), the quarterly report of the Company for such fiscal quarter on
Form 10-Q filed with the Securities and Exchange Commission;

(ii)       as soon as available and in any event within five Business Days after
the date on which the Company is required to file the annual report of the
Company for each fiscal year on Form 10-K with the Securities and Exchange
Commission (after giving effect to any extension (not to exceed 20 Business
Days) of such due date that is obtained by the Company), the annual report of
the Company for such fiscal year on Form 10-K filed with the Securities and
Exchange Commission;

(iii)       promptly after a Responsible Officer of the Company obtains
knowledge of the occurrence of any Default that is then continuing, a statement
of a

40

 

Responsible Officer of the Company setting forth details of such Default and the
action which the Company has taken and proposes to take with respect thereto;

(iv)       contemporaneously with the delivery of the financial statements
provided for in clauses (i) and (ii) above, a duly completed certificate, signed
by the chief accounting officer or chief financial officer or assistant
treasurer or treasurer or controller of the Company setting forth in reasonable
detail the data and computations necessary to demonstrate compliance with the
ratio contained in Section ‎7.02(c) hereof;

(v)       promptly after the filing thereof, copies of each Form 8-K that the
Company files with the Securities and Exchange Commission, or notice of the
filing thereof with an electronic link thereto; and

(vi)       promptly from time to time such other information respecting the
financial condition or operations of the Company or any of its Material
Subsidiaries as any Bank through the Administrative Agent may from time to time
reasonably request (provided that the Company shall not be obligated to furnish
to any Bank any information pursuant to this clause (vi) that the Company
reasonably believes to be material non-public information).

Documents required to be delivered pursuant to Section ‎7.01(f)(i), ‎(ii) or
‎(v) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (x) on which the Company posts such documents,
or provides a link thereto on the Company’s website on the Internet at
http:www.cigna.com (or any successor thereto) or if made publicly available on
the Securities and Exchange Commission’s EDGAR system website; or (y) on which
such documents are posted on the Company’s behalf on an Internet or intranet
website, if any, to which each Bank and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that, with respect to documents posted pursuant
to this clause (y), the Company shall notify the Administrative Agent (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and each Bank shall be solely responsible for requesting delivery to it
or maintaining its copies of such documents.

The Company hereby acknowledges that (a) the Administrative Agent and/or the
Arranger may, but shall not be obligated to, make available to the Banks
materials and/or information provided by or on behalf of the Company hereunder
(collectively, “Company Materials”) by posting the Company Materials on
IntraLinks, Syndtrak, ClearPar, or a substantially similar electronic
transmission system (the “Platform”) and (b) certain of the Banks (each, a
“Public Bank”) may have personnel who do not wish to receive material non-public
information with respect to the Company or its Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities. The
Company hereby agrees that (i) all Company Materials that are to be made
available to Public Banks shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (ii) by marking Company Materials “PUBLIC,” the
Company shall be

41

 

deemed to have authorized the Administrative Agent, the Arranger, the and the
Banks to treat such Company Materials as not containing any material non-public
information with respect to the Company or its securities for purposes of United
States Federal and state securities laws (provided, however, that to the extent
such Company Materials constitute Information, they shall be treated as set
forth in Section 10.13); (iii) all Company Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (iv) the Administrative Agent and the Arranger
shall be entitled to treat any Company Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Side Information.” Notwithstanding the foregoing, the Borrower shall be
under no obligation to mark any Company Materials “PUBLIC.”

Negative Covenants. Following the Closing Date, so long as any Term Loan shall
remain unpaid or any Bank shall have any Commitment hereunder, and until payment
in full of all other amounts payable by the Company hereunder (other than
expense reimbursement, indemnification, increased cost and Tax gross-up amounts
for which no claim has been made), the Company covenants and agrees that,
without the written consent of the Majority Banks:

(a)       Liens. The Company will not, and will not permit any of its Material
Subsidiaries to, at any time create, assume or suffer to exist any Lien upon or
with respect to any of the capital stock of any of its Material Subsidiaries,
other than (i) Liens for taxes, assessments and governmental charges or levies
to the extent not required to be paid under Section ‎7.01(b), (ii) judgment
Liens in respect of judgments that do not constitute Events of Default under
Section ‎8.01(g) and (iii) Liens existing on the capital stock of any Person at
the time such Person becomes a Material Subsidiary (including by merger or
consolidation).

(b)       Mergers. The Company will not consolidate or merge with or into any
other Person or convey or transfer (or permit the conveyance or transfer of) all
or substantially all of the properties and assets of the Company and its
Consolidated Subsidiaries taken as a whole to any other Person unless (i) the
surviving or acquiring entity is a Person organized under the laws of the United
States of America, any State thereof or the District of Columbia, (ii) the
surviving or acquiring Person, if other than the Company, (A) expressly assumes
the performance of the obligations of the Company under this Agreement and all
Notes, if any, pursuant to an instrument executed and delivered to the
Administrative Agent, and in form and substance reasonably satisfactory to the
Administrative Agent and (B) delivers to the Administrative Agent information
and documentation of the type referred to in Sections 5.01(b) and 5.01(d) and
(iii) immediately after giving effect to such transaction, no Default shall
exist.

(c)       Leverage Ratio. The Company will not permit the Leverage Ratio on the
last day of any fiscal quarter (commencing with the first fiscal quarter the
last day of which is after the Closing Date) for which financial statements are
delivered (or are required to be delivered) pursuant to Section ‎7.01(f)(i) and
‎(ii), to be greater than 0.600 to 1.00; provided that, at any time after the
definitive agreement for any Material Acquisition shall have been executed (or,
in the case of a Material Acquisition in the form of a tender offer or similar
transaction, after the offer shall have been launched) and prior to the
consummation of such Material Acquisition (or termination of the definitive
documentation in respect thereof (or such later date as such

42

 

indebtedness ceases to constitute Acquisition Debt as set forth in the
definition of “Acquisition Debt”)), any Acquisition Debt (and the proceeds of
such Debt) shall be excluded from the determination of the Leverage Ratio.

(d)       Use of Proceeds. The Company will not request any Borrowing, and the
Company shall not use, and shall ensure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws or (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person or in any Sanctioned Country, in each case of this
clause (B) in violation of applicable Sanctions, or in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

Guaranties.

(a)       The payment and performance of the Obligations of the Company shall at
all times be guaranteed by each direct and indirect existing or future Domestic
Subsidiary that guarantees the Company’s obligations under the Existing Five
Year Revolving Credit Agreement, the Company’s obligations under the Existing
364-Day Revolving Credit Agreement or the Company’s obligations under any other
Material Debt, pursuant to Article ‎XI hereof or pursuant to one or more
guaranty agreements in form and substance reasonably acceptable to the
Administrative Agent, as the same may be amended, modified or supplemented from
time to time (individually a “Guaranty” and collectively the “Guaranties”; and
each such Subsidiary executing and delivering this Agreement as a Guarantor
(including any Subsidiary hereafter executing and delivering a Guaranty), a
“Guarantor” and collectively the “Guarantors”).

(b)       In the event any Domestic Subsidiary is required pursuant to the terms
of Section 7.03(a) above to become a Guarantor hereunder, the Company shall
cause such Domestic Subsidiary to execute and deliver to the Administrative
Agent a Guaranty or an Additional Guarantor Supplement substantially in the form
attached as Exhibit E or such other form reasonably acceptable to the
Administrative Agent, and the Company shall also deliver to the Administrative
Agent, or cause such Domestic Subsidiary to deliver to the Administrative Agent,
at the Company’s cost and expense, such other instruments, documents,
certificates and (to the extent delivered under the Existing Five Year Revolving
Credit Agreement) opinions of the type delivered on the Closing Date pursuant to
Sections 5.01(b)(i), 5.01(b)(ii), ‎5.01(b)(iii) and 5.01(b)(iv), to the extent
reasonably required by the Administrative Agent in connection therewith.

(c)       A Guarantor, upon delivery of written notice to the Administrative
Agent by a Responsible Officer of the Company certifying that, after giving
effect to any substantially concurrent transactions, including any repayment of
Debt, release of a guaranty or any sale or other disposition, either: (i) such
Guarantor does not guarantee the obligations of the Company (1) under the
Existing Five Year Revolving Credit Agreement (as amended from time to time),
(2) under the Existing 364-Day Revolving Credit Agreement (as amended from time
to time) or (3) under any other Material Debt of the Company or (ii) such
Guarantor is no longer a Domestic Subsidiary of the Company as a result of a
transaction not prohibited hereunder, shall be

43

 

automatically released from its obligations (including its Guaranty) hereunder
without further required action by any Person. The Administrative Agent, at the
Loan Parties’ expense, shall execute and deliver to the applicable Guarantor any
documents or instruments as such Guarantor may reasonably request to evidence
the release of such Guaranty.

ARTICLE VIII
EVENTS OF DEFAULT

Events of Default. If any of the following events (each an “Event of Default”)
shall occur and be continuing:

(a)       The Company shall fail to pay in full when due any principal of any
Term Loan; or the Company shall fail to pay any interest on any Term Loan, when
due and such failure remains unremedied for three Business Days; or the Company
shall fail to pay any other amount payable hereunder when due and such failure
remains unremedied for three Business Days after notice thereof shall have been
given to the Company by the Administrative Agent or any Bank (through the
Administrative Agent); or

(b)       Any representation or warranty made by the Company herein or in any
certificate delivered by the Company pursuant to Section 5.01, or by the Company
or any Guarantor (or any of their respective officers) in connection with the
Loan Documents or any Notice of Borrowing shall prove to have been incorrect in
any material respect when made; or

(c)       (i) The Company shall fail to perform or observe any term, covenant or
agreement contained in Section ‎7.01(f)(iii), or ‎7.02; or (ii) the Company or
any Guarantor shall fail to perform or observe any other term or covenant of
this Agreement on its part to be performed or observed, and such failure remains
unremedied for 30 days after written notice thereof shall have been given to the
Company by the Administrative Agent or any Bank (through the Administrative
Agent); or

(d)       The Company or any Material Subsidiary shall fail to pay any principal
of any other Debt of the Company or such Material Subsidiary which is
outstanding in a principal amount of at least $250,000,000 (or its equivalent in
other currencies) in the aggregate when the same becomes due and payable
(whether at scheduled maturity, by required prepayment, acceleration, demand or
otherwise) and such failure shall continue after the applicable grace period, if
any, specified in the agreement or instrument relating to such Debt unless
adequate provision for such payment has been made in form and substance
satisfactory to the Majority Banks; or any such Debt shall be declared to be due
and payable, or required to be prepaid (other than by a regularly scheduled or
required prepayment), redeemed, purchased or defeased, or an offer to prepay,
redeem, purchase or defease such Debt shall be required to be made, in each case
prior to the stated maturity thereof as a result of a breach by the Company or
such Material Subsidiary (as the case may be) of the agreement or instrument
relating to such Debt and the Debt remains due and payable or required to be
prepaid, redeemed, purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Debt shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Debt unless
adequate provision for such payment has been made in form and substance
satisfactory to the Majority

44

 

Banks; provided this clause ‎(d) shall not apply to secured Debt that becomes
due as a result of the voluntary sale or transfer of the property or assets
securing such Debt; or

(e)       The Company or any of its Material Subsidiaries shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
the Company or any of its Material Subsidiaries seeking to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any applicable law relating to bankruptcy, insolvency or reorganization or
relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, trustee, custodian or other similar official for it
or for any substantial part of its property and, in the case of any such
proceeding instituted against the Company or any of its Material Subsidiaries,
such proceeding shall remain undismissed or unstayed for a period of 60 days; or
the Company or any of its Material Subsidiaries shall take any corporate action
to authorize any of the actions set forth above in this subsection ‎(e); or

(f)       [Reserved];

(g)       One or more enforceable judgments in an aggregate amount in excess of
$250,000,000 (to the extent not covered by insurance or indemnities as to which
the applicable insurance company or third party has not denied its obligation)
shall be rendered against the Company or any of its Material Subsidiaries and
the same shall remain undischarged for a period of 60 consecutive days during
which either (i) enforcement proceedings shall have been commenced by any
creditor upon any such judgment or order and such proceedings shall not have
been stayed or (ii) a stay of enforcement of such judgment or order, by reason
of a pending appeal or otherwise, shall not be in effect; or

(h)       A Change in Control shall occur; or

(i)       The Company or any Material Subsidiary shall fail to pay when due an
amount or amounts aggregating in excess of $250,000,000 which it shall have
become liable to pay under Title IV of ERISA; or

(j)       Any Guaranty, at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder or thereunder or satisfaction
in full of all the Obligations (other than contingent obligations that survive
the termination of this Agreement), ceases to be in full force and effect; or
any Loan Party contests in writing the validity or enforceability of any
Guaranty; or any Loan Party denies in writing that it has any or further
liability or obligation under any Guaranty, or in writing purports to revoke,
terminate or rescind any Guaranty for any reason other than as expressly
permitted hereunder or thereunder;

THEN, and in every such event, and at any time thereafter during the continuance
of such event, the Administrative Agent shall, if requested by the Majority
Banks, by notice to the Company, declare that the Term Loans, all interest
thereon, all fees, commissions and other obligations of the Company accrued
hereunder to be forthwith due and payable immediately, whereupon they shall
forthwith become due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Company, provided that
in the case of any of the

45

 

Events of Default specified in clause ‎(e) above with respect to the Company,
without any notice to the Company or any other act by the Administrative Agent
or the Banks, the Term Loans, all such interest and all such fees, commissions
and other obligations of the Company accrued hereunder shall automatically
become due and payable without presentment, demand, protest or notice of any
kind, all of which are hereby waived by each Company.

ARTICLE IX
THE ADMINISTRATIVE AGENT

Appointment and Authority. Each Bank hereby irrevocably appoints Bank of America
to act on its behalf as the Administrative Agent hereunder and under the other
Loan Documents and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto. Except as set forth in Sections 9.06 and
‎9.07, the provisions of this Article are solely for the benefit of the
Administrative Agent and the Banks, and the Loan Parties shall not have rights
as a third party beneficiary of any such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

Rights as a Bank. The Person serving as the Administrative Agent hereunder shall
have the same rights and powers in its capacity as a Bank as any other Bank and
may exercise the same as though it were not the Administrative Agent, and the
term “Bank” or “Banks” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for, and generally engage in any kind
of business with, the Company or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Banks.

Exculpatory Provisions.

(a)       The Administrative Agent or the Arranger, as applicable, shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent or the Arranger, as applicable:

(i)       shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

(ii)       shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to

46

 

exercise as directed in writing by the Majority Banks (or such other number or
percentage of the Banks as shall be expressly provided for herein or in the
other Loan Documents); provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to this
Agreement or applicable law, including for the avoidance of doubt any action
that may be in violation of the automatic stay under any debtor relief law or
that may effect a forfeiture, modification or termination of property of a
Defaulting Bank in violation of any debtor relief law; and

(iii)       shall not, except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Company or any of its Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent, the Arranger or any
of their respective Affiliates in any capacity.

(b)       The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Majority Banks (or
such other number or percentage of the Banks as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections ‎10.01 and ‎8.01) or (ii) in the absence
of its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent in writing
by the Company or a Bank.

(c)       The Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with the Loan Documents, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or the occurrence of
any Default, (iv) the validity, enforceability, effectiveness or genuineness of
the Loan Documents or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article ‎V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Reliance by Administrative Agent. The Administrative Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Term Loan, that by its terms must be fulfilled to the satisfaction
of a Bank, the Administrative Agent may presume that such condition is
satisfactory to such Bank unless the Administrative Agent shall have received
notice to the contrary from such Bank prior to the making of such Term Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Company), independent accountants and other experts selected by it, and shall
not be liable

47

 

for any action taken or not taken by it in accordance with the advice of any
such counsel, accountants or experts.

Indemnification. The Banks agree to indemnify the Administrative Agent (to the
extent required but not reimbursed by the Company), ratably according to the
respective amounts of their Commitments as most recently in effect, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of any Loan Document
or any action taken or omitted by the Administrative Agent under any Loan
Document, provided that no Bank shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. Without limiting the
foregoing, each Bank agrees to reimburse the Administrative Agent promptly upon
demand for its ratable share of any out-of-pocket expenses (including reasonable
and documented counsel fees) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under
any Loan Document, to the extent that the Administrative Agent is not reimbursed
for such expenses by the Company.

Guaranty Matters. The Banks irrevocably authorize and direct the release of any
Guarantor from its obligations under its Guaranty automatically as set forth in
Section 7.03(c) and authorize and direct the Administrative Agent to, at the
Loan Parties’ expense, execute and deliver to the applicable Loan Party such
documents or instruments as such Loan Party may reasonably request to evidence
the release of such Guaranty.

 

Resignation of Administrative Agent.

(a)       The Administrative Agent may at any time give notice of its
resignation to the Banks and the Company. Upon receipt of any such notice of
resignation, the Majority Banks shall have the right to appoint a successor,
which shall be an Eligible Bank with an office in the United States or an
Affiliate of any such Eligible Bank that is also an Eligible Bank with an office
in the United States that, in each case, unless an Event of Default pursuant to
Section ‎8.01(a), Section ‎8.01(c) with respect to a breach of Section ‎7.02(d)
or Section ‎8.01(e) shall have occurred and then be continuing, is reasonably
acceptable to the Company. If no such successor shall have been so appointed by
the Majority Banks and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Majority Banks and the Company) (the
“Resignation Effective Date”), then the retiring Administrative Agent may (but
shall not be obligated to), on behalf of the Banks, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b)       If the Person serving as Administrative Agent is a Defaulting Bank
pursuant to clause (e) of the definition thereof, the Majority Banks and the
Company may, to the

48

 

extent permitted by applicable law, by notice in writing to such Person remove
such Person as Administrative Agent and appoint a successor that is an Eligible
Bank and that, unless an Event of Default pursuant to Section ‎8.01(a), Section
‎8.01(c) with respect to a breach of Section ‎7.02(d) or Section ‎8.01(e) shall
have occurred and then be continuing, is reasonably acceptable to the Company.

(c)       [Reserved].

(d)       With effect from the effective date of any resignation or removal of
the Administrative Agent (1) the retiring or removed Administrative Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Bank directly, until such time if any,
as the Majority Banks appoint a successor Administrative Agent as provided for
above. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent (other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents. The fees payable by the Company to
a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder or under the other Loan Documents, the provisions of this Article and
Section ‎10.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the Loan
Documents, including in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.

Non-Reliance on Administrative Agent and Other Banks. Each Bank expressly
acknowledges that none of the Administrative Agent nor the Arranger has made any
representation or warranty to it, and that no act by the Administrative Agent or
the Arranger hereafter, including any consent to, and acceptance of any
assignment or review of the affairs of any Loan Party of any Affiliate thereof,
shall be deemed to constitute any representation or warranty by the
Administrative Agent or the Arranger to any Bank as to any matter, including
whether the Administrative Agent or the Arranger have disclosed material
information in their (or their Related Parties) possession. Each Bank represents
to the Administrative Agent and the Arranger that it has, independently and
without reliance upon the Administrative Agent, the Arranger or any other Bank
or any of their Related Parties and based on such documents and information as
it has deemed appropriate, made its own credit analysis of, appraisal of, and
investigation into, the business, prospects, operations, property, financial and
other condition and creditworthiness of the Loan Parties and their Subsidiaries,
and all applicable bank or other regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Company hereunder. Each Bank also

49

 

acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Arranger or any other Bank or any of their Related
Parties, and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own credit analysis, appraisals and
decisions in taking or not taking action under or based upon this Agreement, any
other Loan Document, any related agreement or any document furnished hereunder
or thereunder, and to make such investigations as it deems necessary to inform
itself as to the business, prospects, operations, property, financial and other
condition and creditworthiness of the Loan Parties. Each Bank represents and
warrants as of the date it becomes a Bank only that (i) the Loan Documents set
forth the terms of a commercial lending facility and (ii) it is engaged in
making, acquiring or holding commercial loans in the ordinary course and is
entering into this Agreement as a Bank for the purpose of making, acquiring or
holding commercial loans and providing other facilities set forth herein as may
be applicable to such Bank, and not for the purpose of purchasing, acquiring or
holding any other type of financial instrument, and each Bank agrees not to
assert a claim in contravention of the foregoing. Each Bank represents and
warrants that it is sophisticated with respect to decisions to make, acquire
and/or hold commercial loans and to provide other facilities set forth herein,
as may be applicable to such Bank, and either it, or the Person exercising
discretion in making its decision to make, acquire and/or hold such commercial
loans or to provide such other facilities, is experienced in making, acquiring
or holding such commercial loans or providing such other facilities.

No Other Duties, etc. Anything herein to the contrary notwithstanding, none of
the Bookrunner, Arranger or Syndication Agents listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement, except
in its capacity, as applicable, as the Administrative Agent, or a Bank
hereunder.

Delegation of Duties. The Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the Term Loans as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and non
appealable judgment that the Administrative Agent acted with gross negligence or
willful misconduct in the selection of such sub-agents.

Certain ERISA Matters.

(a)       Each Bank (x) represents and warrants, as of the date such Person
became a Bank party hereto, to, and (y) covenants, from the date such Person
became a Bank party hereto to the date such Person ceases being a Bank party
hereto, for the benefit of, the Administrative Agent or the Arranger or any of
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Company or any other Loan Party, that at least one of the
following is and will be true:

50

 

(i)       such Bank is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Term Loans, the Commitments or this Agreement,

(ii)       the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Bank’s entrance into, participation in, administration of and
performance of the Term Loans, the Commitments and this Agreement,

(iii)       (A) such Bank is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Bank to enter into, participate in, administer and perform the Term
Loans, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Term Loans, the Commitments and
this Agreement satisfies the requirements of sub-sections (b) through (g) of
Part I of PTE 84-14 and (D) to the best knowledge of such Bank, the requirements
of subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Bank’s entrance into, participation in, administration of and performance of the
Term Loans, the Commitments and this Agreement, or

(iv)       such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such Bank.

(b)       In addition, unless sub-clause ‎(i) in the immediately preceding
clause ‎(a) is true with respect to a Bank or such Bank has not provided another
representation, warranty and covenant as provided in sub-clause ‎(iv) in the
immediately preceding clause ‎(a), such Bank further (x) represents and
warrants, as of the date such Person became a Bank party hereto, to, and (y)
covenants, from the date such Person became a Bank party hereto to the date such
Person ceases being a Bank party hereto, for the benefit of, the Administrative
Agent or the Arranger or any of their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Company, that the
Administrative Agent is not a fiduciary with respect to the assets of such Bank
involved in such Bank’s entrance into, participation in, administration of and
performance of the Term Loans, the Commitments and this Agreement (including in
connection with the reservation of exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

ARTICLE X
MISCELLANEOUS

Amendments, Etc. Subject to Section 3.07, no amendment or waiver of any
provision of this Agreement or any other Loan Document, nor consent to any

51

 

departure by the Company therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Majority Banks and (in the case of an
amendment) the Company and acknowledged by the Administrative Agent, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided that except as otherwise
expressly provided in this Agreement or any other Loan Document, no amendment,
waiver or consent shall, (a) unless in writing and signed by all the Banks,
(i) waive any of the conditions specified in Section ‎5.01, (ii) change the
definition of “Majority Banks” or the number or percentage in interest of Banks
which shall be required for the Banks or any of them to take any action
hereunder, (iii) amend this Section ‎10.01 or (iv) release any material
guarantor (except as otherwise provided for in the Loan Documents), (b) unless
in writing and signed by each Bank adversely affected thereby, (i) extend or
increase the Commitment of any Bank or otherwise subject any Bank to any
additional obligations, (ii) reduce the amount of, or interest on, the principal
of, or rate of interest on, any Term Loan or any fees, commissions or other
amounts payable by the Company to any Bank hereunder, (iii) postpone the
scheduled date for any payment of any principal of, or interest on, the Term
Loans or any fees, commissions or other amounts payable by the Company to any
Bank hereunder or (iv) alter the manner in which payment of principal of, or
interest on, the Term Loans or any fees, commissions or other amounts is to be
applied as among the Banks and (c) no consent with respect to any amendment,
waiver or other modification of any Loan Document shall be required of any
Defaulting Bank, except with respect to any amendment, waiver or other
modification referred to in subclauses ‎(b)‎(i), ‎(b)‎(ii) and ‎(b)‎(iii) of
this proviso and then only in the event such Defaulting Bank shall be adversely
affected by such amendment, waiver or other modification; and provided further
that no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Banks required above to take such
action, affect the rights or duties of the Administrative Agent under any Loan
Document. The Loan Documents constitute the entire agreement of the parties with
respect to the subject matter hereof.

Notices, Etc. 

(a)       All notices and other communications provided for hereunder shall be
in writing (including telecopier) and mailed, telecopied or delivered by hand:

(i)if to the Company or any Guarantor:

Cigna Corporation
Two Liberty Place
1601 Chestnut Street
Philadelphia, Pennsylvania 19192

Attention: Assistant Treasurer

Telephone No.: 215-761-5393
Telecopier No.: 215-761-5516
e-mail: DJReynolds@express-scripts.com

(ii)if to the Administrative Agent:

52

 

Bank of America, N.A.,
as Administrative Agent

Address for Notices:

Bank of America, N.A.

Mailcode: TX2-984-03-23

Building C

2380 Performance Drive

Richardson, Texas 75082

Attention: Joanna Tarango
Telephone No.: 469-201-8731

Fax No.: 214-290-9440
e-mail: joanna.tarango@bofa.com

(iii)if to any Bank, at its address (or telecopier number) set forth in its
Administrative Questionnaire;

or, as to the Company or the Administrative Agent, at such other address as
shall be designated by such party in a written notice to the other parties and,
as to each other party, at such other address as shall be designated by such
party in a written notice to the Company and the Administrative Agent. All such
notices and communications shall be deemed to have been duly given or made
(A) in the case of hand deliveries, when delivered by hand, (B) in the case of
mailed notices, upon receipt if sent by certified mail, postage prepaid, and
(C) in the case of telecopier or electronic notice, when transmitted and
confirmed during normal business hours (or, if delivered after the close of
normal business hours, at the beginning of business hours on the next Business
Day), except that notices and communications to the Administrative Agent
pursuant to Article ‎III or ‎V shall not be effective until received by the
Administrative Agent.

(b)       The Company hereby agrees that it will provide to the Administrative
Agent all information, documents and other materials that it is obligated to
furnish to the Administrative Agent pursuant to this Agreement, including all
notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (i) relates to the payment of any principal of any Term Loan
or other amount due under this Agreement prior to the scheduled date therefor,
(ii) provides notice of any Default under this Agreement or (iii) is required to
be delivered to satisfy any condition precedent to the occurrence of the Closing
Date and/or any borrowing (all such non-excluded communications being referred
to herein collectively as “Communications”), by transmitting the Communications
in an electronic/soft medium in a format reasonably acceptable to the
Administrative Agent to joanna.tarango@bofa.com. In addition, the Company agrees
to continue to provide the Communications to the Administrative Agent in the
manner otherwise specified in this Agreement but only to the extent requested by
the Administrative Agent.

(c)        The Company and the Guarantors further agree that the Administrative
Agent may make the Communications available to the Banks by posting the
Communications on Intralinks or a substantially similar electronic transmission
system. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES
(AS DEFINED

53

 

BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE
ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH THE COMMUNICATIONS
OR THE PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS
AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
ADVISORS OR REPRESENTATIVES (COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY
LIABILITY TO THE COMPANY, ANY BANK OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF
ANY KIND, including direct or indirect, SPECIAL, CONSEQUENTIAL OR PUNITIVE
DAMAGES, losses or expenses (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF THE COMPANY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS
FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO
HAVE RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

(d)       The Administrative Agent agrees that the receipt of the Communications
by the Administrative Agent at its e-mail address set forth above shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of this Agreement. Each Bank agrees that notice to it (as provided
in the next sentence) specifying that the Communications have been posted to the
Platform shall constitute effective delivery of the Communications to such Bank
for purposes of this Agreement. Each Bank agrees (i) to provide to the
Administrative Agent in writing (including by electronic communication),
promptly after the date of this Agreement, an e-mail address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such e-mail address.

(e)       Nothing herein shall prejudice the right of the Administrative Agent
or any Bank to give any notice or other communication pursuant to this Agreement
in any other manner specified herein.

No Waiver; Remedies. No failure on the part of any Bank or the Administrative
Agent to exercise, and no delay in exercising, any right hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Costs, Expenses and Indemnification.

(a)       The Company agrees to pay and reimburse on demand all reasonable costs
and expenses of the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification and amendment of the Loan
Documents and any related documentation, including (and limited to, in the case
of fees, charges and disbursements of legal

54

 

counsel) reasonable and documented fees, charges and disbursements of one
counsel to the Arranger and the Administrative Agent (and, if reasonably
necessary, one local counsel in any relevant jurisdiction) and, solely in the
case of an actual or potential conflict of interest, of one additional counsel
(and, if reasonably necessary, one additional local counsel in any relevant
jurisdiction) with respect hereto and with respect to advising the
Administrative Agent as to its rights and responsibilities hereunder. The
Company further agrees to pay on demand all costs and expenses, if any
(including reasonable and documented counsel fees and expenses of the
Administrative Agent and each of the Banks), incurred by the Administrative
Agent, or any Bank in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of any Loan Document including
reasonable and documented counsel fees and expenses in connection with the
enforcement of rights under this Section ‎10.04(a).

(b)       The Company hereby indemnifies the Administrative Agent, the Lead
Arranger and Bookrunner, each Bank and each of their respective Affiliates and
their respective officers, directors, employees, agents, advisors, partners and
representatives (each, an “Indemnified Party”) from and against any and all
claims, damages, losses, liabilities and expenses (including all reasonable and
documented fees and disbursements of counsel), joint or several, that may be
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or relating to any actual or prospective
claim, investigation, litigation, arbitration or proceeding or the preparation
of any defense with respect thereto arising out of or in connection with or
relating to this Agreement or the transactions contemplated hereby or thereby,
whether or not such claim, investigation, litigation, arbitration or proceeding
is brought by the Company, any of its shareholders or creditors, an Indemnified
Party or any other Person, or an Indemnified Party is otherwise a party thereto,
and whether or not any of the conditions precedent set forth in Article ‎V are
satisfied or the other transactions contemplated by this Agreement are
consummated, except to the extent such claim, damage, loss, liability or expense
(A) is found by a final, non-appealable judgment of a court of competent
jurisdiction to result from the bad faith, willful misconduct or gross
negligence of such Indemnified Party or any of its Related Parties, (B) to the
extent resulting from any proceeding that does not involve an act or omission of
the Company or any of its Affiliates and that is brought by an Indemnified Party
solely against another Indemnified Party, other than claims against the
Administrative Agent or the Arranger in its capacity in fulfilling its role as
an agent or arranger under this Agreement or (C) to the extent resulting from a
material breach by such Indemnified Party or any Related Parties thereof of its
obligations hereunder as found by a final, non-appealable judgment by a court of
competent jurisdiction. The Company’s obligation to reimburse legal expenses
pursuant hereto shall be limited to the fees, charges and disbursements of one
counsel to all Indemnified Parties (and, if reasonably necessary, one local
counsel in any relevant jurisdiction) and, solely in the case of an actual or
potential conflict of interest, of one additional counsel (and, if reasonably
necessary, one additional local counsel in any relevant jurisdiction). The
Company and the Guarantors hereby further agree that no Indemnified Party shall
have any liability (whether direct or indirect, in contract, tort or otherwise)
to the Company or any Guarantor for or in connection with or relating to this
Agreement or the transactions contemplated hereby or thereby, except to the
extent such liability is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct; provided that nothing in this paragraph shall
be deemed to constitute a waiver of any claim the Company may have, or to
exculpate any Person from any liability that such Person may have to the
Company, for breach

55

 

by such Person of its obligations under this Agreement. Neither any Bank, nor
the Administrative Agent shall in any event be liable for any special, indirect,
consequential or punitive damages. No Indemnified Party shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
transactions contemplated hereby, except to the extent that such damages are
found by a final, non-appealable judgment of a court of competent jurisdiction
to result primarily from the bad faith, willful misconduct or gross negligence
of such Indemnified Party or any of its Related Parties.

(c)       If (i) the Company makes any payment of principal of any Eurodollar
Rate Loan on a day other than the last day of an Interest Period with respect
thereto, or (ii) the Company fails to make a Borrowing or a prepayment of, or a
continuation of or a conversion into, Eurodollar Rate Loan after having given
notice thereof pursuant to this Agreement, the Company shall reimburse each Bank
upon demand for any resulting loss, cost or expense incurred by such Bank,
including any loss incurred in obtaining, liquidating or employing deposits from
third parties, but excluding loss of margin, for the period after such payment,
failure to borrow, failure to continue, failure to convert or failure to prepay,
following its receipt of a certificate of such Bank in reasonable detail as to
the amount of such loss, cost or expense, which certificate shall be conclusive
and binding on the Company in the absence of manifest error.

(d)       Amounts due under this Section ‎10.04 shall be payable not later than
15 Business Days after written demand therefor providing reasonable detail
regarding the amount so demanded.

Binding Effect. This Agreement shall become effective on and as of the Closing
Date and thereafter shall be binding upon and inure to the benefit of the
Company, the Guarantors, if any, the Administrative Agent and each Bank and
their respective successors and permitted assigns.

Assignments and Participations.

(a)       Assignments Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) neither the Company nor
any Guarantor, if any, may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Bank (and any
attempted assignment or transfer by the Company or any Guarantor without such
consent shall be null and void) and (ii) no Bank may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section ‎10.06. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, participants referred to in paragraph ‎(e) below and the
directors, officers, employees, attorneys and agents of each of the
Administrative Agent and the Banks) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

56

 

(b)       Assignments by Banks. Subject to the conditions set forth in
clause ‎(c) below, any Bank may assign to one or more Eligible Banks (but not to
any other Person) all or a portion of its Commitment and the Term Loan owing to
it, subject to the following requirements:

(i)       [Reserved];

(ii)       the Company shall have consented thereto in writing, such consent not
to be unreasonably withheld or delayed, provided that no such consent of the
Company shall be required for an assignment to a Bank or an Affiliate of a Bank
or an Approved Fund or, if an Event of Default under Sections ‎8.01(a), ‎8.01(c)
(but only as a result of a breach of Section ‎7.02(d) or ‎8.01(e) has occurred
and is continuing, any other assignee, provided further that the Company shall
be deemed to have consented to any such assignment unless it shall object
thereto in writing to the Administrative Agent within five (5) Business Days
after having received notice thereof;

(iii)       the Administrative Agent shall have consented thereto in writing,
such consent not to be unreasonably withheld or delayed; provided that no such
consent of the Administrative Agent shall be required for an assignment to an
assignee that is a Bank immediately prior to giving effect to such assignment,
or to an Affiliate of such Bank or an Approved Fund;

(iv)       such assignment shall be of the same percentage of the assigning
Bank’s rights and obligations under this Agreement;

(v)       except in the case of an assignment by a Bank to one of its Affiliates
or to an Approved Fund or to another Bank, the amount of the Commitments of the
assigning Bank being assigned (determined as of the date of the Assignment and
Assumption with respect to such assignment) shall in no event (unless the
Company and the Administrative Agent otherwise consent, provided that no such
consent of the Company shall be required if an Event of Default has occurred and
is continuing) be less than $10,000,000 or an integral multiple of $1,000,000 in
excess thereof;

(vi)       the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Assumption covering such assignment, and the assignee, if it is
not a Bank, shall deliver to the Administrative Agent an Administrative
Questionnaire; and

(vii)       the parties to each such assignment (other than the Company) shall,
prior to the effectiveness of such assignment, deliver to the Administrative
Agent a processing and recordation fee of $3,500.

Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Assumption, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been transferred to it pursuant to such Assignment
and Assumption, have the rights and obligations of a Bank hereunder and (y) the
Bank assignor thereunder shall, to the extent that rights and obligations
hereunder have been transferred by it pursuant to such Assignment and
Assumption, relinquish its rights and be released from its obligations under
this Agreement (and, in the case of an Assignment and

57

 

Assumption covering all or the remaining portion of an assigning Bank’s rights
and obligations under this Agreement, such Bank shall cease to be a party
hereto).

(c)       By executing and delivering an Assignment and Assumption, the Bank
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Assumption, such assigning Bank makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
any related agreement, instrument or document or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other instrument or document furnished pursuant hereto; (ii) such assigning
Bank makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Company or the performance or
observance by the Company of any of its obligations under this Agreement or any
related agreement, instrument or document furnished pursuant hereto; (iii) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the financial statements referred to in Section ‎6.01 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Assumption; (iv) such
assignee will, independently and without reliance upon the Administrative Agent,
such assigning Bank or any other Bank and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (v) such
assignee confirms that it is an Eligible Bank (unless otherwise agreed in
writing by the Administrative Agent and the Company); (vi) such assignee
irrevocably appoints and authorizes the Administrative Agent to take such action
as administrative agent on its behalf and to exercise such powers under this
Agreement as are delegated to the Administrative Agent by the terms hereof,
together with such powers as are reasonably incidental thereto; and (vii) such
assignee agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Bank.

(d)       The Administrative Agent, acting solely for this purpose as an agent
of the Company, shall maintain at its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Banks, and the Commitments, of, and principal amount (and
stated interest) of the Term Loans owing to, each Bank pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Company, the Administrative Agent and
the Banks shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Bank hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Company and any Bank, at any reasonable time and
from time to time upon reasonable prior notice.

(e)        Upon its receipt of an Assignment and Assumption executed by an
assigning Bank and an assignee representing that it is an Eligible Bank, subject
to such assignment, the Administrative Agent shall, if such Assignment and
Assumption has been completed (and the Company and the Administrative Agent
shall have consented to the relevant assignment) and is in substantially the
form of Exhibit D hereto, (i) accept such Assignment and Assumption, (ii) record
the information contained therein in the Register and (iii) give prompt notice
thereof to the Company.

58

 

(f)        (i)        Each Bank may sell participations to one or more banks or
other entities (other than (x) a natural Person, or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural Person, (y) a Defaulting Bank or (z) any Loan Party or any
Affiliate of a Loan Party ) in or to all or a portion of its rights and/or
obligations under this Agreement (including all or a portion of its Commitments
and the Term Loans owing to it); provided that (i) such Bank’s obligations under
this Agreement (including its Commitment) shall remain unchanged, (ii) such Bank
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iii) the Company, the Administrative Agent and the other
Banks shall continue to deal solely and directly with such Bank in connection
with such Bank’s rights and obligations under this Agreement, (iv) in any
proceeding under the United States Bankruptcy Code in respect of the Company,
such Bank shall remain and be, to the fullest extent permitted by law, the sole
representative with respect to the rights and obligations held in the name of
such Bank (whether such rights or obligations are for such Bank’s own account or
for the account of any participant) and (v) no participant under any such
participation agreement shall have any right to approve any amendment or waiver
of any provision of this Agreement, or to consent to any departure by the
Company therefrom, except to the extent that such amendment, waiver or consent
would reduce the principal of, or interest on, the Term Loans or any fees,
commissions or other amounts payable hereunder, in each case to the extent
subject to such participation, or postpone any date fixed for any payment of the
principal of, or interest on, the Term Loans or any fees or other amounts
payable hereunder, in each case to the extent subject to such participation.

(ii)       Each Bank that sells a participation, acting solely for this purpose
as a non-fiduciary agent of the Company, shall maintain a register on which it
enters the name and address of each participant and the principal amounts (and
stated interest) of each participant’s interest in the Term Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Bank shall have any obligation to disclose all or any portion of the Participant
Register to any Person (including the identity of any participant or any
information relating to a participant’s interest in any Commitments, Term Loans
or its other obligations under this Agreement) except to the extent that such
disclosure is necessary to establish that such Commitment, Term Loans or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations or Section 1.163-5(b) of the United States Proposed
Treasury Regulations (or, in each case, any amended or successor version). The
entries in the Participant Register shall be conclusive absent manifest error,
and such Bank, the Company and the Administrative Agent shall treat each Person
whose name is recorded in the Participant Register pursuant to the terms hereof
as the owner of such participation for all purposes of this Agreement,
notwithstanding notice to the contrary. The Company agrees that each participant
shall be entitled to the benefits of Sections 4.02 and 4.05 (subject to the
requirements and limitations therein, including the requirements under Section
4.05(e) (it being understood that the documentation required under Section
4.05(e) shall be delivered to the participating Bank)) to the same extent as if
it were a Bank and had acquired its interest by assignment pursuant to this
Section; provided that such participant shall not be entitled to receive any
greater payment under Sections 4.02 and 4.05, with respect to any participation,
than its participating Bank would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the participant acquired the applicable participation.

59

 

(g)       Any Bank may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section ‎10.06, disclose
to the assignee or participant or proposed assignee or participant, any
information relating to the Company or any of its Subsidiaries furnished to such
Bank by or on behalf of the Company; provided that, prior to any such
disclosure, the assignee or participant or proposed assignee or participant
shall agree to preserve the confidentiality of any information relating to the
Company or any of its Subsidiaries received by it from such Bank as more fully
set forth in Section ‎10.13.

(h)       Notwithstanding any other provision set forth in this Agreement, any
Bank may at any time, without the consent of the Company, create a security
interest in all or any portion of its rights under this Agreement, including in
favor of any Federal Reserve Bank in accordance with Regulation A of the Board
of Governors of the Federal Reserve System or other central bank.

(i)       Notwithstanding any other provision set forth in this Agreement, any
Bank may at any time, without the consent of the Company or the Administrative
Agent but with notice to the Company and the Administrative Agent, assign to an
Affiliate of such Bank or an Approved Fund all or any portion of its rights (but
not its obligations) under this Agreement.

Governing Law; Submission to Jurisdiction.

(a)       This Agreement shall be governed by, and construed in accordance with,
the law of the State of New York.

(b)       Jurisdiction. Each party hereto irrevocably and unconditionally agrees
that it will not commence any action, litigation or proceeding of any kind or
description, whether at law or in equity, whether in contract or in tort or
otherwise, against any other party hereto, or any Related Party thereof, in any
way relating to this Agreement or the transactions relating hereto or thereto,
in any forum other than the courts of the State of New York sitting in New York
County and of the United States District Court for the Southern District of New
York and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits to the jurisdiction of such courts and
agrees that all claims in respect of any such action, litigation or proceeding
may be heard and determined in such New York State court or, to the fullest
extent permitted by applicable law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action, litigation or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

(c)       Waiver of Venue. Each party hereto irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph ‎(b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d)       Service of Process. Each party hereto irrevocably consents to service
of process in the manner provided for notices in Section ‎10.02. Nothing in this
Agreement will

60

 

affect the right of any party hereto to serve process in any other manner
permitted by applicable law.

Severability. In case any provision in this Agreement shall be held to be
invalid, illegal or unenforceable, such provision shall be severable from the
rest of this Agreement, and the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

Survival. The obligations of the Company under Sections ‎4.02, ‎4.05, and
‎10.04, and the obligations of the Banks under Section ‎9.05, shall survive the
termination of the Commitments and the payment in full of principal, interest
and all other amounts payable hereunder. In addition, each representation and
warranty made, or deemed to be made by any Notice of Borrowing, herein or
pursuant hereto shall survive the making of such representation and warranty,
and no Bank shall be deemed to have waived, by making an Term Loans, any Default
that may arise by reason of such representation or warranty proving to have been
false or misleading, notwithstanding that such Bank or the Administrative Agent
may have had notice or knowledge or reason to believe that such representation
or warranty was false or misleading at the time such extension of credit was
made.

Sharing of Set-Offs, Etc.

(a)       Without limiting any of the rights or obligations of the
Administrative Agent or the Banks or the rights or obligations of the Company
hereunder, if the Company shall fail to pay when due (whether at stated
maturity, by acceleration or otherwise) any amount payable by it hereunder, each
Bank is hereby authorized at any time and from time to time, to the fullest
extent permitted by law, without prior notice to the Company (which notice is
expressly waived by the Company to the fullest extent permitted by applicable
law), to set off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final, in any
currency, matured or unmatured) and any other obligations at any time held or
owing by such Bank or any Subsidiary, Affiliate, branch or agency thereof to or
for the credit or account of the Company or any Guarantor, if any. Such Bank
shall promptly provide notice to the Company of such set-off, provided that
failure by such Bank to provide such notice to the Company shall not give the
Company or any Guarantor any cause of action or right to damages or affect the
validity of such set-off and application. The rights of each Bank under this
Section are in addition to any other rights and remedies (including any other
rights of set-off) that such Bank may have.

(b)       Each Bank agrees that if it shall, by exercising any right of set-off
or counterclaim or otherwise, receive payment of a proportion of the Term Loans
or interest due with respect thereto in excess of its pro rata share thereof the
Bank receiving such proportionately greater payment shall purchase such
participations from the other Banks, and/or such other adjustments shall be
made, as may be required so that all such payments shall be

61

 

shared by the Banks pro rata as provided in this Agreement; provided that
nothing in this Section shall impair the right of any Bank to exercise any right
of set-off or counterclaim it may have and to apply the amount thereof to the
payment of indebtedness of the Company other than its indebtedness under this
Agreement. Each of the Company and the Guarantors, if any, agrees, to the
fullest extent it may effectively do so under applicable law, that any holder of
a participation under this clause may exercise rights of set-off or counterclaim
and other rights with respect to such participation as fully as if such holder
of a participation were a direct creditor of the Company and such Guarantor in
the amount of such participation.

Waiver of Jury Trial. EACH PARTY HERETO AND EACH GUARANTOR, IF ANY, HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO AND EACH GUARANTOR, IF ANY, (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 10.12.

Confidentiality. Neither the Administrative Agent nor any Bank shall disclose
any Confidential Information to any Person without the consent of the Company,
other than (a) to the Administrative Agent’s or such Bank’s Affiliates and their
officers, directors, employees, agents and advisors (including accountants and
lawyers) and to actual or prospective assignees and participants, and then only
on a confidential basis (it being understood that any failure of such Persons to
comply with this Section ‎10.13 shall constitute a breach of this Agreement by
the Administrative Agent or the relevant Bank, as applicable), (b) to the extent
required by any applicable law, rule or regulation or judicial process, (c) to
any rating agency when required by it on a confidential basis, (d) to any other
party hereto, (e) if necessary in connection with the exercise of any remedies
hereunder, (f) subject to an agreement containing provisions substantially the
same as those of this paragraph (i) to any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations
under this Agreement or (ii) to any counterparty under a swap, derivative or
other transaction under which payments are to be made by reference to the
Company and its obligations under this Agreement and (g) as requested or
required by any state, federal or foreign authority or examiner or
self-regulatory body regulating banks or banking; provided that, (i) in the case
of the foregoing clauses (b), ‎(e) and ‎(g) unless specifically prohibited by
applicable law or court order, and to the extent reasonably practicable, each
Bank and the Administrative Agent shall notify the Company of any request by any
governmental agency or representative thereof (other than any such request in
connection with an examination of the financial condition of such Bank by such
governmental agency or other routine examinations of such Bank by such
governmental agency) for disclosure of any such non-public information prior to
disclosure of such information and (ii)

62

 

in the case of clause ‎(e) only, each Bank and the Administrative Agent shall
use its reasonable best efforts to ensure that such information is kept
confidential in connection with the exercise of such remedies. In addition, the
Administrative Agent and the Banks may disclose the existence of this Agreement
and information about this Agreement (solely with respect to information about
the Agreement and the transactions contemplated herein of the type customarily
provided to such entities) to market data collectors, similar service providers
to the lending industry and service providers to the Administrative Agent and
the Banks in connection with the administration of this Agreement and the
Commitments.

USA PATRIOT Act. Each Bank hereby notifies the Company that pursuant to the
requirements of the Patriot Act and the requirements of the Beneficial Ownership
Regulation, it and its respective affiliates are required to obtain, verify and
record information that identifies the Loan Parties which information includes
the name, address, tax identification number and other information regarding the
Loan Parties that will allow such Bank to identify the Loan Parties in
accordance with the Patriot Act and the Beneficial Ownership Regulation. This
notice is given in accordance with the requirements of the Patriot Act and is
effective for each of the Banks and each of their respective affiliates. The
Company and each other Loan Party shall, promptly following a request by the
Administrative Agent or any Bank, provide all documentation and other
information that the Administrative Agent or such Bank requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act

No Advisory or Fiduciary Relationship. In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), the Company
and each other Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arranger, and
the Banks are arm’s-length commercial transactions between the Company, each
other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent, the Arranger and the Banks, on the other hand, (B) each of
the Company and the other Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Company and each other Loan Party is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent, the
Arranger, and each Bank is and has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor, agent or fiduciary for the Company, any
other Loan Party or any of their respective Affiliates, or any other Person and
(B) neither the Administrative Agent, the Arranger, nor any Bank has any
obligation to the Company, any other Loan Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arranger and the Banks and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Company, the other Loan Parties and
their respective Affiliates, and neither the Administrative Agent, the Arranger
nor any Bank has any obligation to disclose any of such interests to the
Company, any other Loan Party or any of their respective Affiliates.  To the
fullest extent permitted by law, the Company and each other Loan Party hereby
waives and releases any

63

 

claims that it may have against the Administrative Agent, the Arranger or any
Bank with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

Acknowledgement and Consent to Bail-In of Affected Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Affected Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of the applicable Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a)       the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder that
may be payable to it by any party hereto that is an Affected Financial
Institution; and

(b)       the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)         a reduction in full or in part or cancellation of any such
liability;

(ii)        a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

(iii)       the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Notice of Borrowing, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

64

 



ARTICLE XI
GUARANTEES

The Guarantees. To induce the Banks to provide the Term Loans described herein
and in consideration of benefits expected to accrue to the Company by reason of
the Commitments and the Term Loans and for other good and valuable
consideration, receipt of which is hereby acknowledged, each Guarantor party
hereto (including any such Subsidiary executing an Additional Guarantor
Supplement in substantially the form attached hereto as Exhibit E or such other
form reasonably acceptable to the Administrative Agent) hereby unconditionally
and irrevocably guarantees jointly and severally to the Administrative Agent,
for the ratable benefit of the Administrative Agent and the Banks, the due and
punctual payment of all present and future Obligations of the Company, in each
case as and when the same shall become due and payable, whether at stated
maturity, by acceleration, or otherwise, according to the terms hereof or any
other applicable Loan Document (including all interest, costs, fees, and charges
after the entry of an order for relief against the Company or such other obligor
in a case under the United States Bankruptcy Code or any similar proceeding,
whether or not such interest, costs, fees and charges would be an allowed claim
against the Company or any such obligor in any such proceeding). In case of
failure by the Company punctually to pay any Obligations guaranteed hereby, each
Guarantor of the Company’s Obligations under this Section ‎11.01 hereby
unconditionally agrees to make such payment or to cause such payment to be made
punctually as and when the same shall become due and payable, whether at stated
maturity, by acceleration, or otherwise, and as if such payment were made by the
Company.

Guarantee Unconditional. The obligations of each Guarantor under this Article
‎XI shall be unconditional and absolute and, without limiting the generality of
the foregoing, shall not be released, discharged, or otherwise affected by:

(a)       any extension, renewal, settlement, compromise, waiver, or release in
respect of any obligation of the Company or other obligor or of any other
guarantor under this Agreement or any other Loan Document or by operation of law
or otherwise;

(b)       any modification or amendment of or supplement to this Agreement or
any other Loan Document;

(c)       any change in the corporate existence, structure, or ownership of, or
any insolvency, bankruptcy, reorganization, or other similar proceeding
affecting, the Company or other obligor, any other guarantor, or any of their
respective assets, or any resulting release or discharge of any obligation of
the Company or other obligor or of any other guarantor contained in any Loan
Document;

(d)       the existence of any claim, set-off, or other rights which the Company
or other obligor or any other guarantor may have at any time against the
Administrative Agent, any Bank or any other Person, whether or not arising in
connection herewith;

65

 

(e)       any failure to assert, or any assertion of, any claim or demand or any
exercise of, or failure to exercise, any rights or remedies against the Company
or other obligor, any other guarantor, or any other Person or property such
Person;

(f)       any application of any sums by whomsoever paid or howsoever realized
to any obligation of the Company or other obligor, regardless of what
obligations of the Company or other obligor remain unpaid;

(g)        any invalidity or unenforceability relating to or against the Company
or other obligor or any other guarantor for any reason of this Agreement or of
any other Loan Document or any provision of applicable law or regulation
purporting to prohibit the payment by the Company or other obligor or any other
guarantor of the principal of or interest on any Term Loan or any other amount
payable under the Loan Documents; or

(h)       any other act or omission to act or delay of any kind by the
Administrative Agent, any Bank or any other Person or any other circumstance
whatsoever that might, but for the provisions of this paragraph, constitute a
legal or equitable discharge of the obligations of any Guarantor under this
Article ‎XI.

Each Guaranty hereunder shall be a guaranty of payment and not of collection.

Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances.
Except as set forth in Section 7.03(c) or Section ‎9.06, each Guarantor’s
obligations under this Article ‎XI shall remain in full force and effect until
the Commitments are terminated and the principal of and interest on the Term
Loans and all other amounts payable by the Company and Guarantors under this
Agreement and all other Loan Documents (other than contingent obligations for
which no claim has been made) have been paid in full in cash. If at any time any
payment of the principal of or interest on any Term Loan or any other amount
payable by the Company or other obligor or any Guarantor under the Loan
Documents is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy, or reorganization of the Company or other obligor or of
any guarantor, or otherwise, each Guarantor’s obligations under this Article ‎XI
with respect to such payment shall be reinstated at such time as though such
payment had become due but had not been made at such time.

Subrogation. Each Guarantor agrees it will not exercise any rights which it may
acquire by way of subrogation by any payment made hereunder, or otherwise, until
all the Obligations shall have been paid in full subsequent to the termination
of all the Commitments. If any amount shall be paid to a Guarantor on account of
such subrogation rights at any time prior to the payment in full of the
Obligations and all other amounts payable by the Company hereunder and the other
Loan Documents (other than contingent obligations for which no claim has been
made) and the termination of the Commitments, such amount shall be held in trust
for the benefit of the Administrative Agent and the Banks and shall forthwith be
paid to the Administrative Agent for the benefit of the Banks or be credited and
applied upon the Obligations, whether matured or unmatured, in accordance with
the terms of this Agreement.

Waivers. Each Guarantor irrevocably waives acceptance hereof, presentment,
demand, protest, and any notice not provided for herein, as well as any
requirement that at any time any action be taken by the Administrative Agent,
any Bank or any other Person against the Company or other obligor, another
guarantor, or any other Person.

66

 



Limit on Liability. The obligations of each Guarantor under this Article ‎XI
shall be limited to an aggregate amount equal to the largest amount that would
not render such Guaranty subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provisions of applicable law.

Stay of Acceleration. If acceleration of the time for payment of any amount
payable by the Company or other obligor under this Agreement or any other Loan
Document is stayed upon the insolvency, bankruptcy or reorganization of the
Company or such obligor, all such amounts otherwise subject to acceleration
under the terms of this Agreement or the other Loan Documents shall nonetheless
be payable by the Guarantors hereunder forthwith on demand by the Administrative
Agent made at the request of the Majority Banks.

Benefit to Guarantors. The Company and the Guarantors are engaged in related
businesses and integrated to such an extent that the financial strength and
flexibility of the Company has a direct impact on the success of each Guarantor.
Each Guarantor will derive substantial direct and indirect benefit from the
extensions of credit hereunder.

Guarantor Covenants. Each Guarantor shall take such action as the Company is
required by this Agreement to cause such Guarantor to take, and shall refrain
from taking such action as the Company is required by this Agreement to prohibit
such Guarantor from taking. 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

67

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

  CIGNA CORPORATION   By:   /s/ Tim Buckley     Name:  Tim Buckley    
Title:  Vice President and Treasurer

 

[Cigna Credit Agreement]

 

 

 

  BANK OF AMERICA, N.A., as Administrative Agent and as a Bank         By:   /s/
Yinghua Zhang     Name:  Yinghua Zhang     Title:  Director

 

 

[Signature Page to Cigna 364 Day Term Loan Credit Agreement]

 

 

 

  U.S. Bank National Association, as a Bank         By:   /s/ Maria Massimino  
  Name:  Maria Massimino     Title:  Vice President

 

 

[Signature Page to Cigna 364 Day Term Loan Credit Agreement]

 

 

 

  Citibank, N.A., as a Bank         By:   /s/ Peter C. Bickford     Name:  Peter
C. Bickford     Title: Managing Director and VP of Citibank, N.A.

 

 

 

[Signature Page to Cigna 364 Day Term Loan Credit Agreement]

 

 

 

  JPMORGAN CHASE BANK, N.A., as a Bank         By:   /s/ Gregory T. Martin    
Name:  Gregory T. Martin     Title: Executive Director  

 

 

[Signature Page to Cigna 364 Day Term Loan Credit Agreement]

 

 

 

  MORGAN STANLEY BANK, N.A., as a Bank         By:   /s/ Subhalakshmi
Ghosh-Kohli     Name:  Subhalakshmi Ghosh-Kohli     Title: Authorized Signatory

 

[Signature Page to Cigna 364 Day Term Loan Credit Agreement]

 

 

 

  MUFG Union Bank, N.A., as a Bank         By:   /s/ Jacob Ulevich    
Name:  Jacob Ulevich     Title: Director

 

 

 

[Signature Page to Cigna 364 Day Term Loan Credit Agreement]

 

 

SCHEDULE 1

COMMITMENTS

Bank Commitment Bank of America, N.A. $350,000,000.00 U.S. Bank National
Association $300,000,000.00 Citibank, N.A. $250,000,000.00 JPMorgan Chase Bank,
N.A. $250,000,000.00 Morgan Stanley Bank, N.A. $125,000,000.00 MUFG Union Bank,
N.A. $125,000,000.00 Total $1,400,000,000

 

 

 

 

 

SCHEDULE 2

PRICING SCHEDULE

Company’s Rating Level Applicable Margin for Eurodollar Rate Loans Applicable
Margin for Base Rate Loans 1 112.5 bps 12.5 bps 2 125.0 bps 25.0 bps 3 137.5 bps
37.5 bps 4 150.0 bps 50.0 bps 5 162.5 bps 62.5 bps

 

Schedule 2

 

 

 

EXHIBIT A

FORM OF NOTICE OF BORROWING

Bank of America, N.A., as Administrative Agent

for the Banks parties to the Term Loan

Credit Agreement referred to below

Bank of America, N.A.

Mailcode: TX2-984-03-23

Building C

2380 Performance Drive

Richardson, Texas 75082

Attention: Joanna Tarango
Telephone No.: 469-201-8731

Fax No.: 214-290-9440

Email: joanna.tarango@bofa.com

________ __, 20__

Ladies and Gentlemen:

The undersigned, Cigna Corporation (the “Company”), refers to the 364-Day Term
Loan Credit Agreement dated as of April 1, 2020 (as amended or modified from
time to time, the “Credit Agreement”, the terms defined therein being used
herein as therein defined), among, inter alia, the Company, the Banks named
therein and Bank of America, N.A., as administrative agent for said Banks, and
hereby gives you notice, irrevocably, pursuant to Section 3.02 of the Credit
Agreement, that the undersigned hereby requests a Borrowing under the Credit
Agreement, and in that connection sets forth below the information relating to
such Borrowing (the “Proposed Borrowing”) as required by Section 3.02(a) of the
Credit Agreement:

(i)The Business Day of the Proposed Borrowing is ________ __, 20__.

(ii)The Type of Term Loans comprising the Proposed Borrowing is [Base Rate
Loans] [Eurodollar Rate Loans].

(iii)The aggregate amount of the Proposed Borrowing is $________.

[(iv)][The initial Interest Period for each Eurodollar Rate Loan made as part of
the Proposed Borrowing is ___ month[s].]

 

 

 

Form of Notice of Borrowing

 

 

 

-2-

 

Very truly yours,

 

 

CIGNA CORPORATION

 

  By:         Name:       Title:  

 

Form of Notice of Borrowing

 

 

EXHIBIT B

FORM OF NOTE
PROMISSORY NOTE

U.S. $_______________ ________ __, 20__

New York, New York

FOR VALUE RECEIVED, the undersigned, a Delaware corporation (the “Company”)
hereby promises to pay to __________________ (the “Bank”), for the account of
its Applicable Lending Office provided for by the Credit Agreement as defined
below, at the office of Bank of America, N.A., at 2380 Performance Drive,
Building C, Richardson, TX 75082, the principal sum of $________ Dollars, or
such lesser amount as shall equal the aggregate unpaid principal amount of the
Term Loans made by the Bank to the Company under the Credit Agreement, in
Dollars in immediately available funds, on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount hereof, at such office, in like money and funds, for the period
commencing on the Closing Date to but excluding the date of payment hereof in
full, at the rates per annum and on the dates provided in the Credit Agreement.

The date, amount, Type, interest rate and duration of Interest Period (if
applicable) of each Term Loan made by the Bank to the Company, and each payment
made on account of the principal thereof, shall be recorded by the Bank on its
books and, prior to any transfer of this Note, endorsed by the Bank on the
schedule attached hereto or any continuation thereof, provided that the failure
of the Bank to make any such recordation (or any error in making any such
recordation) or endorsement shall not affect the obligations of the Company to
make a payment when due of any amount owing under the Credit Agreement or
hereunder in respect of the Term Loan made by the Bank to the Company.

This Note is one of the Notes referred to in the Term Loan Credit Agreement
dated as of April 1, 2020 (as modified and supplemented and in effect from time
to time, the “Credit Agreement”) among, inter alia, the Company, the Banks party
thereto (including the Bank) and Bank of America, N.A., as Administrative Agent,
and evidences Term Loan made thereunder by the Bank to the Company. Terms used
but not defined in this Note have the respective meanings assigned to them in
the Credit Agreement.

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of the Term Loan upon
the terms and conditions specified therein.

Except as permitted by Section 10.06 of the Credit Agreement, this Note may not
be assigned by the Bank to any other Person.

This Note shall be governed by, and construed in accordance with, the law of the
State of New York.

Form of Note

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by its
authorized officer as of the day and year first above written.

  CIGNA CORPORATION   By:       Name:     Title:





Form of Note

 

 

SCHEDULE OF Term Loans

This Note evidences Term Loans made under the within-described Credit Agreement
to the Company, on the dates, in the principal amounts, of the Types, bearing
interest at the rates and having Interest Periods (if applicable) of the
durations set forth below, subject to the payments and prepayments of principal
set forth below:

Date Made Principal Amount of Term Loan Type of Term Loan Interest Rate Duration
of Interest Period Amount of Principal Paid or Prepaid Unpaid Principal Balance
Notation Made By                                                                
                                                                               
                                                                               

 

 

EXHIBIT C

[RESERVED]

[Reserved]

 

 

EXHIBIT D

[Form of Assignment and Assumption]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the 364-Day Term Loan Credit Agreement identified
below (as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Bank under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below, and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Bank) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

1. Assignor: ______________________________       2. Assignee:
______________________________           [and is an Affiliate of [identify
Bank][1]]       3. Company: Cigna Corporation       4. Administrative Agent:
Bank of America, N.A., as the administrative agent under the Credit Agreement

 

 

[1] Select as applicable.

 

Form of Assignment and Assumption

 



 

 

 

-2-

5. Credit Agreement:

364-Day Term Loan Credit Agreement dated as of April 1, 2020 among, inter alia,
Cigna Corporation, the Banks parties thereto and Bank of America, N.A., as
Administrative Agent

 

6. Assigned Interest:  

 

Facility Assigned Aggregate Amount of Commitment/Term Loans for all Banks Amount
of Commitment/Term Loans Assigned Percentage Assigned of Commitment/Term
Loans[2] Commitments $ $ % Term Loans $ $ %

 

Effective Date (herein, the “Effective Date”): ________ __, 20__ [TO BE INSERTED
BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

  ASSIGNOR   [NAME OF ASSIGNOR]   By:         Name:       Title:     ASSIGNEE  
[NAME OF ASSIGNEE]   By:         Name:       Title:  



[2] Set forth, to at least 9 decimals, as a percentage of the Commitments/Term
Loans of all Banks thereunder.

 

Form of Assignment and Assumption

 

 

 

-3-

 [Consented to and][3] Accepted:

BANK OF AMERICA, N.A.,
as Administrative Agent

By:         Name:       Title:           [CIGNA CORPORATION]           By:      
  Name:       Title:[4]  

 



[3] To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

[4] To be added only if the consent of the Company is required by the terms of
the Credit Agreement.

 

Form of Assignment and Assumption

 

 

 

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim created by the
Assignor and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Agreement, (iii) the financial condition of the Company, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement or (iv) the performance or observance by the Company, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement.

1.2. Assignee. The Assignee (a) represents and warrants that [(i) it is an
“Eligible Bank” within the meaning of the Credit Agreement,][5] [(i)][(ii)] it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Bank under the Credit Agreement,
[(ii)][(iii)] it satisfies the requirements, if any, specified in the Credit
Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Bank, [(iii)][(iv)] from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Bank
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Bank thereunder and [(iv)][(v)] it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
referred to in Section ‎6.01(e) thereof or delivered pursuant to Section 7.01(f)
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent, the Assignor or any other Bank; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Bank, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Bank.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.



[1] To be applicable for any assignment prior to funding of the Term Loans on
the Closing Date.

 

 



-2-

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
electronic means shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

 

 EXHIBIT E 



FORM OF ADDITIONAL GUARANTOR SUPPLEMENT

Bank of America, N.A., as Administrative Agent for the Banks party to the
364-Day Term Loan Credit Agreement dated as of April 1, 2020, among Cigna
Corporation, a Delaware corporation, the Guarantors referred to therein, the
Banks party thereto from time to time, and the Administrative Agent (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”).

Ladies and Gentlemen:

Reference is made to the Credit Agreement described above. Terms not defined
herein which are defined in the Credit Agreement shall have for the purposes
hereof the meaning provided therein.

The undersigned, [name of Subsidiary Guarantor], a [jurisdiction of
incorporation or organization] hereby elects to be a “Guarantor” for all
purposes of the Credit Agreement, effective from the date hereof. The
undersigned confirms that the representations and warranties set forth in
Article VI of the Credit Agreement are true and correct in all material respects
as to the undersigned as of the date hereof, except to the extent the same
expressly relate to an earlier date, in which case such representations and
warranties were true and correct in all material respects as of such earlier
date, provided that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct (after
giving effect to any qualifications therein) in all respects.

Without limiting the generality of the foregoing, the undersigned hereby agrees
to perform all the obligations of a Guarantor under, and to be bound in all
respects by the terms of, the Credit Agreement, including without limitation
Article XI thereof, to the same extent and with the same force and effect as if
the undersigned were a signatory thereto as a Guarantor.

The undersigned acknowledges that this Additional Guarantor Supplement shall be
effective upon its execution and delivery by the undersigned to the
Administrative Agent, and it shall not be necessary for the Administrative Agent
or any Bank, or any of their Affiliates entitled to the benefits hereof, to
execute this Additional Guarantor Supplement or any other acceptance hereof.
This Additional Guarantor Supplement shall be construed in accordance with and
governed by the internal laws of the State of New York.

  Very truly yours,   [Name of Subsidiary Guarantor]   By         Name      
Title  

 

Form of Additional Guarantor Supplement

 

 

 

EXHIBIT F-1

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Banks That Are Not Partnerships For United States Federal Income
Tax Purposes)

 

Reference is hereby made to the 364-Day Term Loan Credit Agreement dated as of
April 1, 2020 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”) among Cigna Corporation, the direct and indirect
Subsidiaries of the Company from time to time party thereto, as Guarantors, the
financial institutions listed under the heading “Banks” on the signature pages
thereof, and Bank of America, N.A., as Administrative Agent.

 

Pursuant to the provisions of Section 4.05 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Borrowing(s) (as well as any Note(s) evidencing such Borrowing(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is
not a ten percent shareholder of the Company within the meaning of Section
871(h)(3)(B) of the Internal Revenue Code and (iv) it is not a controlled
foreign corporation related to the Company as described in Section 881(c)(3)(C)
of the Internal Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Company with a
duly completed and executed certificate of its non-U.S. person status on
Internal Revenue Service Form W-8BEN or W-8BEN-E (or an applicable successor
form). By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Company and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Company and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

In the case of a Bank that is a disregarded entity for United States federal
income tax purposes, each of the above certifications and representations is
given with respect to the person treated as such Bank’s regarded owner for
United States federal income tax purposes.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

 

  [Name of Bank]   By         Name       Title       Date  

 

Form of U.S. Tax Compliance Certificate

 

 

 

 

EXHIBIT F-2

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For United States Federal
Income Tax Purposes)

 

Reference is hereby made to the 364-Day Term Loan Credit Agreement dated as of
April 1, 2020 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”) among Cigna Corporation, the direct and indirect
Subsidiaries of the Company from time to time party thereto, as Guarantors, the
financial institutions listed under the heading “Banks” on the signature pages
thereof, and Bank of America, N.A., as Administrative Agent.

 

Pursuant to the provisions of Section 4.05 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the Company within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code and (iv) it is
not a controlled foreign corporation related to the Company as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Bank with a duly completed and
executed certificate of its non-U.S. person status on Internal Revenue Service
Form W-8BEN or W-8BEN-E (or an applicable successor form). By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Bank in
writing, and (2) the undersigned shall have at all times furnished such Bank
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

In the case of a participant that is a disregarded entity for United States
federal income tax purposes, each of the above certifications and
representations is given with respect to the person treated as such
participant’s regarded owner for United States federal income tax purposes.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

 

 

  [Name of Participant]   By       Name       Title       Date  

 

Form of U.S. Tax Compliance Certificate

 

 

 

 

EXHIBIT F-3

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For United States Federal Income
Tax Purposes)

 

Reference is hereby made to the 364-Day Term Loan Credit Agreement dated as of
April 1, 2020 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”) among Cigna Corporation, the direct and indirect
Subsidiaries of the Company from time to time party thereto, as Guarantors, the
financial institutions listed under the heading “Banks” on the signature pages
thereof, and Bank of America, N.A., as Administrative Agent.

 

Pursuant to the provisions of Section 4.05 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Company within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Company as described in Section
881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Bank with a duly completed and
executed Internal Revenue Service Form W-8IMY, accompanied by one of the
following forms from each of its partners/members that is claiming the portfolio
interest exemption: (i) a duly completed and executed Internal Revenue Service
Form W-8BEN or W-8BEN-E (or an applicable successor form) or (ii) a duly
completed and executed Internal Revenue Service Form W-8IMY accompanied by a
duly completed and executed Internal Revenue Service Form W-8BEN or W-8BEN-E (or
an applicable successor form) from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption, together with any
other information required to be provided by Internal Revenue Service Form
W-8IMY. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Bank and (2) the undersigned shall have at all times furnished
such Bank with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

  [Name of Participant]   By       Name       Title       Date  

 

Form of U.S. Tax Compliance Certificate

 

 

 

EXHIBIT F-4

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Banks That Are Partnerships For United States Federal Income Tax
Purposes)

 

Reference is hereby made to the 364-Day Term Loan Credit Agreement dated as of
April 1, 2020 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”) among Cigna Corporation, the direct and indirect
Subsidiaries of the Company from time to time party thereto, as Guarantors, the
financial institutions listed under the heading “Banks” on the signature pages
thereof, and Bank of America, N.A., as Administrative Agent.

 

Pursuant to the provisions of Section 4.05 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Borrowing(s) (as well as any Note(s) evidencing such Borrowing(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Borrowing(s) (as well as
any Note(s) evidencing such Borrowing(s)), (iii) with respect to the extension
of credit pursuant to this Credit Agreement or any other Loan Document, neither
the undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code, (iv) none of its direct or indirect partners/members
is a ten percent shareholder of the Company within the meaning of Section
871(h)(3)(B) of the Internal Revenue Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Company as
described in Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Company with a
duly completed and executed Internal Revenue Service Form W-8IMY accompanied by
one of the following forms from each of its partners/members that is claiming
the portfolio interest exemption: (i) a duly completed and executed Internal
Revenue Service Form W-8BEN or W-8BEN-E (or an applicable successor form) or
(ii) a duly completed and executed Internal Revenue Service Form W-8IMY
accompanied by a duly completed and executed Internal Revenue Service Form
W-8BEN or W-8BEN-E (or an applicable successor form) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption, together with any other information required to be provided by
Internal Revenue Service Form W-8IMY. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Company and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Company and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

  [Name of Bank]   By       Name       Title       Date  

 



 

Form of U.S. Tax Compliance Certificate